 



Exhibit 10.23
SPANDEX SUPPLY CONTRACT
Confidential Treatment Requested for Certain Portions of this Exhibit
Sections marked “***” represent omitted portions. These portions have been filed
separately with the Commission

 



--------------------------------------------------------------------------------



 



Table of Contents

         
SPANDEX SUPPLY CONTRACT
    3  
 
       
CLAUSE 1. DEFINITIONS
    4  
 
       
CLAUSE 2. APPLICABLE DOCUMENTS
    9  
 
       
CLAUSE 3. RESPONSIBILITY OF THE CONTRACTOR
       
 
       
CLAUSE 4. TECHNICAL REQUIREMENTS
    9  
 
       
CLAUSE 5. COMPLETION DATE
    10  
 
       
CLAUSE 6. LETTER OF PERFORMANCE GUARANTEE
    10  
 
       
CLAUSE 7. QUALITY ASSURANCE
    10  
 
       
CLAUSE 8. DAMAGE TO THE SYSTEM BEFORE PROVISIONAL ACCEPTANCE
    11  
 
       
CLAUSE 9. INJURY TO PERSONS AND DAMAGE TO PROPERTY
    11  
 
       
CLAUSE 10. INSURANCE
    12  
 
       
CLAUSE 11. SUSPENSION
    13  
 
       
CLAUSE 12. VARIATIONS DURING PERFORMANCE
    14  
 
       
CLAUSE 13. CONTRACT PRICE
    15  
 
       
CLAUSE 14. ASSIGNMENT AND SUB-CONTRACTED WORK
    16  
 
       
CLAUSE 15. TERMS OF PAYMENT
    17  
 
       
CLAUSE 16. TRANSFER OF TITLE
    18  
 
       
CLAUSE 17. ACCEPTANCE
    18  
 
       
CLAUSE 18. WARRANTY
    20  
 
       
CLAUSE 19. LONG TERM SUPPORT
    22  
 
       
CLAUSE 20. DELAY IN SYSTEM COMPLETION
    23  
 
       
CLAUSE 21. TERMINATION FOR CONVENIENCE
    24  
 
       
CLAUSE 22. TERMINATION FOR DEFAULT
    25  
 
       
CLAUSE 23. TERMINATION BECAUSE OF FORCE MAJEURE
    27  
 
       
CLAUSE 24. TERMINATION BECAUSE OF BANKRUPTCY OR WINDING-UP
    27  
 
       
CLAUSE 25. INTELLECTUAL PROPERTY — INDEMNITY
    27  
 
       
CLAUSE 26. SAFEGUARDING OF INFORMATION AND TECHNOLOGY
    28  

Confidential Treatment Requested for Certain Portions of this Exhibit

 



--------------------------------------------------------------------------------



 



         
CLAUSE 27. RESPONSIBILITY FOR OBTAINING PERMITS AND FOR CUSTOMS CLEARANCE AND
OTHER FORMALITIES
    29  
 
       
CLAUSE 28. NOTICES
    30  
 
       
CLAUSE 29. CLAUSE HEADINGS
    30  
 
       
CLAUSE 30. LIMITATION OF LIABILITY
    31  
 
       
CLAUSE 31. SEVERABILITY
    31  
 
       
CLAUSE 32. CONTRACTOR TO CONFORM TO REGULATIONS
    31  
 
       
CLAUSE 33. SETTLEMENT OF DISPUTES
    31  
 
       
CLAUSE 34. KEEPING OF RECORDS
    32  
 
       
CLAUSE 35. ENTIRE AGREEMENT AND AMENDMENTS
    32  
 
       
CLAUSE 36. RELATIONSHIP BETWEEN THE PARTIES
    32  
 
       
CLAUSE 37. AGENTS AND REPRESENTATIVES OF THE PURCHASER
    32  
 
       
CLAUSE 38. SOFTWARE LICENCE RIGHTS
    32  
 
       
CLAUSE 39. SUCCESSORS BOUND
    34  
 
       
CLAUSE 40. PURCHASER’S OBLIGATIONS
    34  
 
       
CLAUSE 41. PROPERTY OF PURCHASER
    34  
 
       
CLAUSE 42. PUBLICITY / CONFIDENTIALITY
    34  
 
       
CLAUSE 43. NO WAIVER
    35  
 
       
CLAUSE 44. EXPORT CONTROL
    35  
 
       
CLAUSE 45. SIGNATURE
    35  

Appendix 1: Form of Letter of Performance
Appendix 2: Subcontractors List
Appendix 3: Responsibility Matrix
Exhibit A: Disputed Payment Escrow Agreement
Exhibit B: Form of Invoice Format
Exhibit C: Form of Contractor’s Certificate
Exhibit D: Preliminary Permit Matrix
Exhibit E: Alaska Communications Systems Parental Guarantee
Confidential Treatment Requested for Certain Portions of this Exhibit

 



--------------------------------------------------------------------------------



 



SPANDEX SUPPLY CONTRACT
This agreement (hereinafter referred to as the “Contract”) is made and entered
into as of October 23, 2007, the (“Effective Date”),
BETWEEN:
ACS Cable Systems, Inc., a company organized and existing under the laws of the
State of Delaware, United States of America, having its principal office at 600
Telephone Avenue, Anchorage, Alaska 99503, hereinafter referred to as “the
Purchaser” on the one part.
AND
Tyco Telecommunications (US) Inc., a corporation organized and existing under
the laws of the State of Delaware, United States of America, having its
principal office at 60 Columbia Road, Morristown, New Jersey, 07960, hereinafter
referred to as “the Contractor” on the other part.
Both the Purchaser and the Contractor shall be hereinafter collectively referred
to as “the Parties” and individually as “the Party” and shall include their
successors and permitted assigns.
RECITALS
Purchaser has decided to develop, install and operate a submarine cable system
connecting Purchaser’s network to the Pacific Northwest “Project Spandex”.
Purchaser has issued an invitation to tender, and following a competitive
bidding process has selected Contractor,
Purchaser has provided a Parental Guarantee in the name of the Contractor letter
as Exhibit E.
This Contract is for the provision of the Spandex System and warranty support of
Spandex System. Contractor has reviewed the Work as a whole and in detail and
has fully satisfied itself of the feasibility and practicability regarding the
Contract.
AGREEMENT
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the Parties herby agree as follows:
Confidential Treatment Requested for Certain Portions of this Exhibit

 



--------------------------------------------------------------------------------



 



CLAUSE 1. DEFINITIONS
In these General Terms and Conditions and in all other documents forming part of
the Contract the following definitions shall apply:
“Acceptance”
means written acknowledgement by the Purchaser that the Work, or part of it, has
been completed in accordance with the Contract. “Accept” and “Acceptance” in the
context of “Acceptance” shall be construed accordingly.
“Access Rights”
means all ownership, easement and/or other property rights, from both private
and governmental entities, both on land and below the surface of the water
(including, without limitation, agreements to use conduits, install manholes and
to lease space in Terminal Stations) necessary to access, use and occupy
Terminal Stations and the sites for Terminal Stations (including, without
limitation, to land and install the submarine cable and related equipment and to
bring such cable from the ocean to the Terminal Stations) in order for the
Purchaser to own, operate and/or maintain the System.
“Actual Knowledge”

means the actual knowledge or constructive knowledge within the ordinary scope
of diligent performance of any executives with management responsibility for the
Contract.

“Bankruptcy Event”
means an event specified in Sub-Article 24.1.1 or 24.1.2 with Contractor as the
bankrupt party.
“Billing Milestone”
means a pre-determined point for billing to be authorised subject to specific
criteria being met, set forth in Part 5: Billing Schedule.
“Commercial Service”
means the grant by Purchaser, with the Consent of Contractor of a Certificate of
Commercial Service in accordance with this Contract.
“Contract”
means this agreement concluded between the Purchaser and the Contractor named
herein, and all appendices, annexes and/or schedules thereto, as well as
subsequent amendments which may be agreed to in writing between the Purchaser
and the Contractor.
“Contractor”
has the meaning set forth in the Recital.
“Contractor Permits”
means permissions, approvals, authorizations, concurrences, licenses, consents,
agreements, notifications, etc.),from all appropriate persons, entities and
governmental authorities necessary to perform the Work. Contractor Permits
include: (a) all Permits from all appropriate persons, entities and governmental
authorities arising in connection with the performance of the Work, (b) all
Permits for vessels and personnel performing marine activities, including but
not limited to, marine surveys and crew authorizations/visas, (c) all Permits
required for installation, testing and commissioning of the wet plant up to and
including each Beach Manhole and from each beach manhole up to and including its
corresponding Terminal Station, (d) all Permits necessary for the importation
and installation of equipment specified in this Contract as to be provided by
Contractor or which is necessary for the performance of the Work, and (e) all
Permits required for construction, installation, testing and commissioning of
land based facilities such as, manholes and hand-holes, cable conduits and
sub-conduits, beach manholes and ocean ground beds to
Confidential Treatment Requested for Certain Portions of this Exhibit

 



--------------------------------------------------------------------------------



 



the extent this is part of the Work.
“Contract Price”
means the price payable to the Contractor by the Purchaser under the Contract as
defined in Clause 13.
“Contract Taxes”
means any import tax, duty, levy, charge or custom (including, without
limitation, any sales or use tax, VAT, other taxes or octroi duty relating to
the Work, imposed or collected by any taxing authority or agency (domestic or
foreign).
“Effective Date”
means when Contract becomes binding. Effective Date is upon execution of the
Contract. “Equipment”
means all items specified in the Contract which the Contractor is required to
provide as required by the Contract, to supply the System.
“Final Acceptance”
means written acknowledgement by the Purchaser that the Work has been completed
in accordance with the Contract, in this context “Certificate of Final
Acceptance” shall be construed accordingly.
“Force Majeure”
means, all events recognised as such by the United States jurisprudence, as well
as events beyond the reasonable control of the Parties assuming customary
diligence and without their fault or negligence, including but not limited to
acts of GOD, Unworkable Weather , or acts of or failure to act of any
governmental authority, undocumented cultural sites! burial grounds, discovery
of hazardous materials, ordinances, nuclear waste or minefields in the
performance of the Work; trawler or anchor damage caused by other marine
activity such as fishing, marine research and marine development, acts of
terrorism, war or warlike operations, insurrections or riots, fires, floods,
epidemics, quarantine restrictions, freight embargoes, strikes (other than
strikes of the Contractor own workforce that are not industry-wide stoppages)
and customs and permits delays.
“Information”
means information whether written or oral, including but not limited to
documentation, specifications, reports, data, notes, drawings, models, patterns,
samples, software, computer outputs, designs, circuit diagrams, inventions
whether patentable or not and know-how.
“Intellectual Property Rights”
means any patent, registered design, copyright, design right, semiconductor
topography right, know-how, or any similar right exercisable in any part of the
world and shall include any applications for the registration of any patent or
registered designs or similar registerable rights in any part of the world.
“LIBOR”
means the rate per annum (rounded upwards, if necessary, to the nearest
hundredth of one percent) appearing on the Reuters “British Bankers Association
Interest Settlement Rates” page as the London inter-bank offered rate for
deposits in US Dollars for a term of thirty (30) days at approximately
11:00 A.M. (London time) on the due date for the relevant payment.
“Line Segments”
Those parts of the System between Terminal Stations nominated by the Purchaser
up to and including all the specific terminal equipment for conditioning the
signal to line and all the Submerged Plant but excluding the SONET equipment.
Confidential Treatment Requested for Certain Portions of this Exhibit

 



--------------------------------------------------------------------------------



 



“LTE”
means Line Terminal Equipment
“Non-Contract Taxes”
means any gross tax, duty or assessment (including gross income, receipt,
franchise, excess profits, net worth, capital or capital gains tax), other than
Contract Tax, including any tax on doing business or imposed on net or gross
income or receipts as well as property or payroll taxes.
“Owner Permits”
means permits required for the operation, administration, maintenance, repair,
decommissioning and/or ownership of the System, including but not limited to
those permits described as Owner Permits or Purchaser Permits in the Preliminary
Permit Matrix or Plan of Work. The Owner Permits include those Permits that by
their terms or conditions are required for the operation, administration,
maintenance, repair, decommissioning and/or ownership of the System. Owner
Permits include: (a) all Access Rights related to ownership; (b) cable landing
licenses; (c) crossing agreements with other marine and seabed users such as
cable system, pipeline and lease block owners, commercial and subsistence
fishing entities, and military exercise/training areas; and (d) occupancy
permits for the right of land and seabed ownership, occupancy, and use,
easements and/or leases and associated environmental surveys, studies and
reports.
“Provisional Acceptance”
means the grant by Purchaser of a Certificate of Provisional Acceptance in
accordance with this Contract.
“Provisional Acceptance Date”
means the date of the Certificate of Provisional Acceptance issued by the
Purchaser in accordance with the Contract.
“Purchaser”
has the meaning set forth in the Recital.
“Quality Assurance”
means all those planned and systematic actions necessary to provide adequate
confidence that a product or service will satisfy the requirements of the
Contract.
“Release Certificate”
means a written statement by the Contractor that the Equipment or the System
being submitted to the Purchaser for Acceptance validation has been fully tested
in accordance with the Contract requirements and conforms to Contract. In this
context the term “Release” shall be construed accordingly. Any Release
Certificate for any Equipment, component, Line Segment or other portion of the
System shall be solely for purposes of satisfying any relevant payment Milestone
but shall not be deemed Acceptance thereby for purposes of complying with the
Contract.
“Segments”
shall have the same definition as Line Segments.
“SIE”
means SONET Interconnection Equipment.
“Site”
means:

  i)   All land and buildings allocated by the Purchaser to the Contractor for
the purposes of the Contract

Confidential Treatment Requested for Certain Portions of this Exhibit

 



--------------------------------------------------------------------------------



 



  ii)   All places, including the seabed and foreshore, where the System is
installed or to be installed;     iii)   Any cable-ship or other ship used In
connection with the Contract.

“Software”
shall mean all the computer programs including but not limited to object code
whether in machine readable, optically readable or any other format to be
supplied by the Contractor including all third party commercially available
software, provided however said third party commercially available software
shall be solely subject to the terms in the licenses provided by such third
parties.
“Sub-contractor”
means any person, partnership, limited liability company, corporation or other
entity with whom the Contractor places a contract or an order for the supply of
any equipment, item, service or for any work, associated with this Contract. In
this context the term “sub-contract” shall be construed accordingly.
“System”
means the whole of the Spandex System provided between and including the System
Interfaces at each of the Terminal Stations at the following locations:
“Base Configuration”

o   Anchorage to Nikiski, Alaska,   o   Homer, Alaska to Florence, Oregon.

“Optional Configuration”

o   Sitka,   o   Juneau   o   Ketchikan

The detailed configuration of the System is contained in Part 2 Technical
Specifications.
“System Design Life”
means twenty-five (25) years from the System Provisional Acceptance Date.
“System Interface”
means the input and output that shall be at the System Optical Distribution
Frame (including the Distribution Frame itself).
“Terminal Stations”
means buildings housing the Line Terminal Equipment (LIE) and the SIE.
“Unworkable Weather”
For purposes of this Contract “Unworkable Weather” is defined as follows:

  1.   during main lay and burial work at least Beaufort [6];     2.   during
near shore route survey work at least Beaufort [4];     3.   during deep-sea
route survey work at least Beaufort [5];     4.   during route clearance,
pre-lay grapnel run and post lay burial at least Beaufort [4]; and     5.  
during shore end work at least Beaufort [3].

Notwithstanding the above Beaufort states, the continuation of operations shall
be determined at the reasonable discretion of the captain of the vessel (or
shore end EIC [Engineer In Charge] in the case of shore end and pre-laid shore
ends (PLSE) operations) with due regard to the safety of vessel, equipment, the
System and crew. It is recognized that it may be necessary to cease the marine
operations in sea conditions lower than those described above (in such case,
where the Work is
Confidential Treatment Requested for Certain Portions of this Exhibit

 



--------------------------------------------------------------------------------



 



stopped by the captain the weather will be considered “unworkable”) and also
that it may be possible to continue marine operations in sea conditions beyond
these limits if the quality of the operation remains substantially unaffected,
(in such case, where the Work is continued by the captain the weather will not
be considered “unworkable”).
“Work”
means all tasks and Equipment the Contract requires to be undertaken by the
Contractor for the Purchaser.
Confidential Treatment Requested for Certain Portions of this Exhibit

 



--------------------------------------------------------------------------------



 



    CLAUSE 2. APPLICABLE DOCUMENTS   2.1.   The following documents and all
attachments, appendices and annexes listed and attached hereto shall be deemed
to form and be read and construed as part of this Contract:

      Part 1: Supply Contract.         Part 2: Technical Specification.        
Part 3: Price Schedule.         Part 4: Plan of Work.         Part 5: Billing
Schedule.         Part 6: System Description.

2.2.   In the event of any conflict between these documents, the order of
precedence indicated above shall prevail. Any reference to any of the documents
shall be deemed to include any modifications or amendments thereto as may be
agreed to by the Parties in writing.

    CLAUSE 3. RESPONSIBILITY OF THE CONTRACTOR   3.1.   The Contractor shall be
fully responsible to supply the System and to implement the appropriate
warranties in accordance with all the terms and conditions contained in the
Contract.

3.2.   The Contractor shall assure that the Work shall comply with the
requirements pf this Contract notwithstanding that Part 2 (Technical
Specification) may not fully define every detail of such requirements.   3.3.  
The Contractor agrees to provide the System at the Contract Price. The Contract
Price for the System shall not be varied except as provided for in Clause 12
(Variations During Execution).   3.4.   In addition to the requirements for the
provision of technical information described in the Contract, the Contractor
shall, upon request, provide the Purchaser with such additional technical
information in connection with the Contract as the Purchaser may reasonably
require.   3.5.   The Contractor shall have made sure that the works, tasks,
materials and equipment included in the Work are sufficient for the correct
functioning of the System. If any necessary work, task, material or equipment is
omitted in Part 2 (Price Schedule), and consequently in Clause 13 (Contract
Price) the Contractor shall carry out such work or task or supply such material
or equipment at its own cost without any claim being made against the Purchaser.
  3.6.   The Contractor shall comply with Part 4 (Plan of Work).   3.7.   The
Contractor shall attend at its own expenses such meetings with the Purchaser’s
representatives at such times and in such locations as may be required by the
Purchaser, to discuss the general progress, any other issues relating to any
aspect of the Contract and any revision of Part 4 (Plan of Work) which may
become necessary.   3.8.   The Contractor shall be deemed to have notice of and
to have fully examined and independently verified the Technical Specifications,
the other documents referred to in Sub-Clause 2.1 hereof, and such other
materials as the Contractor deems in its experience necessary for performance of
the Work as contemplated by the Contract.       CLAUSE 4. TECHNICAL REQUIREMENTS
      The Work shall comply with the requirements of Part 2 (Technical
Specification), but the Purchaser and the Contractor may mutually agree to make
such alterations as may be considered necessary during the execution of the
Contract and in accordance with Clause 12 (Variations During Execution).

Confidential Treatment Requested for Certain Portions of this Exhibit

 



--------------------------------------------------------------------------------



 



    CLAUSE 5. COMPLETION DATE       The System shall be completed in time to
allow the Certificate of System Provisional Acceptance to be issued on or before
December 31, 2008 in accordance with Clause 17 (Acceptance).       CLAUSE 6.
LETTER OF PERFORMANCE GUARANTEE   6.1.   In order to guarantee the good and
timely execution of all of the Contractor’s contractual obligations hereunder,
the Contractor shall provide and maintain in full force and effect a Letter of
Performance Guarantee for a value equal to ***     of the Contract Price
***     for the entire System, ***      of the Contract Price from ***     
until ***      and iii) in an amount to be agreed by the Parties equal to the
value of the items which are subject to the warranty extension in accordance
with sub-clause 18.4 plus an additional ***      of such value (not to exceed a
maximum of ***      from ***      ***      through the end of any extension of
said period in favor of the Purchaser and in the form of an irrevocable and
unconditional Bank Guarantee in the format as attached in Appendix 1 (Letter of
Performance Guarantee). The Letter of Performance Guarantee shall be issued by a
bank rated “A” or better by Standard and Poors. If such Letter of Performance
Guarantee is not otherwise extended or replaced at least 30 days prior to the
expiration thereof, Purchaser may draw down on such Letter of Performance
Guarantee and hold such funds as cash collateral until receipt of a new Letter
of Performance Guarantee satisfying the requirements of this Section 6.1.   6.2.
  The Letter of Performance Guarantee provided by the Contractor pursuant to
Sub-clause 6.1 shall remain in force from ***      until ***      including any
extension of said period in accordance with sub-clause 18.4.   6.3.   In the
event of material breach by the Contractor of its responsibilities under the
Contract, the Purchaser at its option will have the right, from time to time, to
call in all or part of the amount represented by the Letter of Performance
Guarantee referred to above as it, in its sole discretion, deems necessary
subject only to the terms referred to in the Letter of Performance Guarantee.  
6.4.   In addition to the foregoing, the Purchaser shall have the right to take
such actions to enforce the remedies provided in the Contract.       CLAUSE 7.
QUALITY ASSURANCE   7.1.   Upon reasonable notice of not less than ten
(10) days, during normal business hours and in a manner to avoid any disruption
of the work on the premises including performance of other contracts, Contractor
and its Sub-contractors (having subcontracts or orders in the amount equivalent
to ***      pr more) shall permit the Purchaser or its designated
representatives (other than a competitor of Contractor or an affiliate of a
competitor) to carry out the following Quality Assurance activities:

  a)   To audit the Contractor’s or such Sub-contractor’s Quality Assurance
System and its application to the Work, including, without limitation,
manufacture, development, raw materials and components provision;     b)   To
inspect all parts of the Work to the extent reasonably practicable to ensure
that their quality meets Part 2 (Technical Specification); provided that any
notice period shall not be deemed to be a delay hereunder caused by Purchaser.

7.2.   At any time during manufacture and installation, if any part of the Work
does not, or will not, comply with the Contract, the Purchaser may reject the
same. Upon rejection, the Contractor shall forthwith, at its own expense,
rectify the non-compliance in accordance with Part 2 (Technical Specification),
Part 6 (System Description) and no additional costs shall be made to the
Purchaser in respect thereof. The Contractor shall bear the direct cost,
including the Purchaser’s participation, of additional Quality Assurance
activities caused by non-conformance of the Contractor. Should Contractor fail
to perform the Work necessary to rectify the non-compliance, the Purchaser may
perform or cause to be performed the same at Contractor’s expense

Confidential Treatment Requested for Certain Portions of this Exhibit

 



--------------------------------------------------------------------------------



 



7.3.   No part of the System shall be shipped until a Release Certificate has
been issued for it by Contractor in accordance with Part 3 (Technical
Specification) and signed by the Purchaser. Such certification shall not be
delayed and in any case will be granted within five (5) business days of
issuance of the Release Certificate.   7.4.   The factory release of parts of
the System in accordance with Part 2 (Technical Specification) (including the
execution of any Release Certificate) shall not in any way prejudice any right
or remedy which the Purchaser may have against the Contractor, or relieve the
Contractor of its liabilities, and in particular it is without prejudice to its
obligations relating to the performance of the System under Clause 3
(Responsibility of the Contractor).   7.5.   Any certification given by or on
behalf of the Purchaser in respect of any aspect of the Work carried out or
proposed by the Contractor, or in respect of any part of the System, shall not
relieve the Contractor of any responsibilities under the Contract.   7.6.   The
Purchaser shall at all reasonable times have access to the Work in accordance
with this Clause 7, and the Contractor shall provide appropriate facilities for
such access and for the purpose of inspection and testing. The Purchaser shall
also have full access to all plants, offices and work sites of the Contractor
and any of its sub-contractors, to enable the Purchaser to inspect the Work and
monitor progress, subject to security clearance limitations imposed upon
Contractor by a governmental authority or confidentiality agreements with work
being performed for other customers. The Contractor shall include in its
sub-contracts having subcontracts or orders in the amount equivalent to ***     
more such provisions as may be necessary to secure this right on behalf of the
Purchaser. The Purchaser shall have the right to establish up to two
(2) resident representative(s) at the Contractor’s and Sub-contractor’s plants
and at all Work sites, and the Contractor shall, if required, make suitable
office space, facilities and shipboard accommodation available for such
representative(s) at its own expense on a temporary basis. The right of access
shall also allow for the Purchaser and/or its representatives (up to a total of
two (2) persons) to be aboard the vessel(s) during installation. The Contractor
shall not be responsible for costs of the Purchaser or its representatives,
except for living expenses on board the vessel which includes one (1) daily
telex or fax, all other travel and accommodation costs for the Purchaser or its
QA representative shall be for the account of the Purchaser.       CLAUSE 8.
DAMAGE TO THE SYSTEM BEFORE PROVISIONAL ACCEPTANCE   8.1.   This Clause applies
to all damage (which in this Clause includes destruction and loss) arising from
any cause whatever, including Force Majeure.   8.2.   The System shall stand at
the risk of and be in the sole charge of the Contractor from the Effective Date
up to the date of issuance of the Certificate of System Provisional Acceptance.
During this period, the Contractor shall, with all possible speed, remedy to the
Purchaser’s reasonable satisfaction any damage occurring to the System.
Notwithstanding such damage, the Contractor shall proceed with the execution and
completion of the Work in accordance with the Contract, subject to any extension
of time for completion agreed under Clause 20 (Delay in System Completion)
hereof, and apart from the granting of extension of time to the Contractor, the
Purchaser shall not be liable to the Contractor in damages or otherwise arising
therefrom.   8.3.   The cost of remedying such damage during this period shall
be wholly borne by the Contractor, save that the Purchaser shall pay the
Contractor for remedying the damage to the extent that it is caused by the
negligence or intentional acts of servants, agents, or contractors (other than
the Contractor) of the Purchaser acting in the course of their employment as
such.       CLAUSE 9. INJURY TO PERSONS AND DAMAGE TO PROPERTY   9.1.   This
Clause applies to all claims, losses, expenses and damages for:

  a)   Injuries to or death of any persons; and     b)   Damage to property,
other than the System;

which result directly from the activities of the Party (the “Indemnifying
Party”), its sub-contractors, or agents in the execution of the Contract.
Confidential Treatment Requested for Certain Portions of this Exhibit

 



--------------------------------------------------------------------------------



 



9.2.   The Indemnifying Party shall be liable for all claims, losses, expenses,
and damages described in Sub-Clause 9.1 above, and shall indemnify and save the
other Party (the “Indemnified Party”) harmless from all such claims, losses,
expenses and damages, including, without limitation, all reasonable attorneys’
fees, costs and expenses to the extent that such damage, injury, or death was
caused by negligence or willful misconduct of the Indemnifying Party, its
subcontractors, employees, or agents.   9.3.   The Indemnified Party shall:

  a)   Provide written notice to the Indemnifying Party of all such claims and
suits upon the Indemnified Party becoming aware thereof;     b)   permit the
Indemnifying Party to assume the sole defense of and to settle such claims or
suits, and shall, upon the Indemnifying Party’s request and at the Indemnifying
Party’s expense, furnish all information and reasonable assistance to assist the
Indemnifying Party in the defense or settlement of the same; provided, however
that the Indemnifying Party shall not conclude any settlement that does not
include a complete release of the Indemnified Party or that adversely affects
the Indemnified Party without the prior approval of the Indemnified Party.

9.4.   The Contractor shall be responsible for the costs of clean-up and other
costs resulting from environmental damage which results directly from the
activities of the Contractor, its sub-contractors or agents in the execution of
the Contract.       CLAUSE 10. INSURANCE   10.1.   Without limiting its
obligations and responsibilities, the Contractor shall, prior to the
commencement of any work and continuing until Provisional Acceptance, insure to
cover its liabilities throughout the Contract at its own expense and at a
minimum shall purchase the following cover:

  (a)  
(i) The Work and any work in progress of every kind required for the execution,
testing and completion of the Work including, but not limited to, the completed
item to the full value of such Work and any work in progress executed from time
to time.

   
(ii) All appliances, instruments or things of whatsoever nature required in or
pertaining to the execution, testing and completion of the Work, constructional
plant, the materials and other things brought on to the Site by the Contractor
to the full value of such constructional plant, materials and other things,
against all losses or damages from whatever cause in respect of all risks
including, but not limited to, marine cargo (Note 1), sea bed (Note 2) and war
risks (Note 3) arising for which the Contractor is responsible under the terms
of the Contract and in such manner that the Purchaser and the Contractor are
covered during the period of construction of the Work,

  (b)   Against any damage, loss or injury which may occur to any property
(including that of the Purchaser) or to any person (including any employee of
the Purchaser or agents) as a result of the execution of the Work, and     (c)  
Against damages or compensation payable under statute or at law in respect, or
in consequence of any accident, or injury to any person in the employment of the
Contractor or any Sub-contractor, and the Contractor shall indemnify and keep
indemnified the Purchaser against all such damages, compensation, claims,
demands, proceedings, costs, charges and expenses, whatsoever in respect thereof
at its own expenses.

The total prices contained in Part 3 (Price Schedule) shall include any premium
amounts paid or to be paid by the Contractor for the insurance coverage
hereinabove stated.
Note 1 Marine Cargo or equivalent coverage is required to protect against all
risks of physical loss or damage to the cable, repeaters, branching units,
terminal equipment and other equipment to be included in the System (other than
War Risks) beginning with the date when each such equipment is ready for
shipping and ending when the cable, repeaters and branching units are placed
over-side the cable laying vessel and when the terminal equipment is delivered
to the Terminal Stations.
Confidential Treatment Requested for Certain Portions of this Exhibit

 



--------------------------------------------------------------------------------



 



Note 2 Sea Bed or equivalent coverage is required to protect against all risks
of physical loss or damage to the equipment described in (1) above (other than
War Risks) from the time coverage under (1) above ends until Provisional
Acceptance.
Note 3 War risks or equivalent coverage is required to protect against damage
to, seizure by and/or destruction of the System by means of war, piracy, takings
at sea and other warlike operations until the issuance of the Certificate of
Provisional Acceptance.

10.2.   Upon the issuance of each policy relative to such insurance and not
later than thirty (30) days prior to each renewal thereof, the Contractor shall
furnish the Purchaser with evidence acceptable to the Purchaser that the
relevant premiums have been paid and that the said policy is and will continue
to be in full force. Each policy shall provide that no cancellation or material
change shall be effective until at least 60 days after being mailed to the
Purchaser and other loss payees.   10.3.   If the Contractor fails to effect
and/or keep in force or allow to lapse any of the insurance specified in
Sub-Clauses 10.1 and 10.2 hereof, the Purchaser may, without prejudice to any
other rights they may have under the Contract, effect and keep in force any such
insurance and pay the premium due or to take out new insurance’s satisfactory to
them, in which event any sums so paid by the Purchaser shall become immediately
due and payable by the Contractor to the Purchaser. In the event such lapse
occurs Contractor shall immediately provide notice to the Purchaser.

Should the Contractor fail to make the payment within thirty (30) days of
receipt of request for such payment, the Purchaser may then deduct the amount of
the requested payment from any monies that are, or may become due to the
Contractor, or recover the same as a debt due from the Contractor.

10.4.   The Contractor shall comply with all terms and conditions and guarantees
contained in all policies affecting the foregoing insurance and shall ensure
that its insurance brokers and/or insurers give to the Purchaser such
information in relation thereto which may be relevant to such insurance as the
Purchaser may reasonably request.   10.5.   The Purchaser shall be entitled to
certificates relative to the foregoing insurance providing satisfactory evidence
that the same are in full force and effect. Each policy shall name the
Purchaser, any lender to the Purchaser and their respective representatives and
agents as additional insureds under such policy.   10.6.   All parties shall
waive any right of subrogation of the insurers against the Purchaser, any lender
to the Purchaser, all additional insured’s and their respective officers and
agents.       CLAUSE 11. SUSPENSION   11.1.   The Purchaser may, at its absolute
discretion, order the Contractor to suspend all or part of the Work for such
period of time as the Purchaser determines to be appropriate.   11.2.   If, as a
result of such suspension of Work, the Contractor incurs additional costs, or
suffers loss in the discharge of its responsibilities under the Contract, then
the Contractor shall be allowed to recover an amount equal to the costs and/or
losses from the Purchaser, provided that:

  a)   Such costs or losses could not have been reasonably prevented by the
Contractor,     b)   In the event of Suspension the Contractor shall submit to
the Purchaser within thirty (30) days of the commencement of the Suspension a
detailed claim setting forth the costs or losses borne and anticipated to be
borne as a result of the Suspension (based on timeframes provided by the
Purchaser), supported by sufficient evidence to enable it to be validated, and  
  c)   Within thirty (30) days of the end of a Suspension, the Contractor shall
submit to the Purchaser, a finalized detailed claim setting forth the costs or
losses borne as a result of the Suspension, supported by sufficient evidence to
enable it to be validated, and     d)   The suspension was not caused by the
default or negligence of the Contractor.

Confidential Treatment Requested for Certain Portions of this Exhibit

 



--------------------------------------------------------------------------------



 



11.3.   The Contractor shall be allowed an equitable extension in the time
required for performance of any suspended work or such longer or shorter period
as may be mutually agreed, provided that the suspension was not caused by the
default or negligence of the Contractor.   11.4.   If a suspension(s) not caused
by Contractor continues for a cumulative total of one hundred and twenty
(120) days of total suspension, either Party shall have the right to terminate
the Contract; if caused by Contractor, such right shall be in addition to any
other right of the Purchaser hereunder.   11.5.   Contractor shall be entitled
to immediately suspend performance of the Work under this Contract in the event
Billing Milestone 0 is not paid to Contractor within five (5) days following the
Effective Date. In the event that Purchaser defaults on any of its other payment
obligations, subject to Purchaser’s rights to object to an invoice pursuant to
Clause 15.2.5, and does not cure such default within a period of thirty
(30) days after receipt of written notice via e-mail or facsimile demanding
cure, Contractor may, at its option, elect to suspend Work under this Contract
(“Suspension”).       CLAUSE 12. VARIATIONS DURING PERFORMANCE   12.1.   This
Clause shall not apply to variations as a result of Purchaser electing to
purchase the Optional Configuration. The Purchaser and the Contractor may
mutually agree in writing to make any variations to the provisions of the
Contract as may be considered necessary during the performance of the Work.  
12.2.   In accordance with the forgoing, the Purchaser may instruct the
Contractor to vary the Work, provided that such variations:

  a)   Shall not in total increase or diminish the Contract Price by more than
***     b)   Are provided in writing; and     c)   Shall be implemented within
the time allowed in the Contract for the completion of the Work as the Parties
may agree, or the parties mutually agree in writing to an extension of time for
performance.

12.3.   The effect of such variations on the Contract Price will be determined
as follows:

  a)   If the variations concern only quantities of equipment or services for
which a unit price or rate is indicated in Part 2 (Price Schedule), the unit
price or rate as the case may be shall be applied to Clause 13 (Contract Price).
    b)   If the subject of the variations is not covered by a unit price or rate
in Part 2 (Price Schedule), the Contractor shall satisfy the Purchaser that the
proposed adjustment is fair and reasonable and shall provide such evidence as
the Purchaser may reasonably require to this end.

12.4.   The Contractor shall be entitled to a Contract Variation under
Sub-clause 12.1 with respect to the Contract Price and schedule if it is in
relation to any of the following circumstances or matters:

  a)   changes in the Base Configuration or the Optional Configuration based
upon the route survey report and desk top study agreed to by the Parties;     b)
  as a result of the Purchaser electing the Optional Configuration as set forth
in Clauses 12(A) and 12(B) below;     c)   as a result of the Purchaser electing
any options shown under Part 3a Section 6 by the stated exercise dates;     d)  
as necessary to comply with laws not in effect as of the Effective Date as set
forth in sub-clause 13.3;     e)   as required as a result of failure by the
Purchaser to meets it obligations as set forth in sub-clause 20.2 and 20.3;    
f)   as a result of a change to the Technical Specifications as set forth in
Clause 4 (Technical Requirements); or,     g)   as a result of a Suspension as
set forth in Clause 11 (Suspension).

    CLAUSE 12(A) and (B) ELECTION OF OPTIONAL CONFIGURATION AND OPTIONAL SYSTEM

Confidential Treatment Requested for Certain Portions of this Exhibit

 



--------------------------------------------------------------------------------



 



    UPGRADES

12(A) OPTIONAL CONFIGURATION

  1.   The Purchaser has the option of extending the System by selecting the
Optional Configuration. The Optional Configuration is more fully described in
Parts 3 and 6 of this Contract.     2.   The Purchaser may exercise the Optional
Configuration at any time from the Effective Date until May 31, 2008 by
providing written notice of such exercise to the Contractor.     3.   The price
of the Optional Configuration is as set forth in Part 3b.     4.   The
associated billing schedule and plan of work to implement the Optional
Configuration shall be determined at the time of election. The completion date
for the Optional Configuration is September 20, 2009 if elected on or before
May 31, 2008 subject to manufacturing availability at the time of election.

12(B) OPTIONAL SYSTEM UPGRADES

  1.   The Purchaser may upgrade the Spandex Cable System from time to time in
accordance with this sub-clause 12(B).The Purchaser shall inform the Contractor
of its desire to upgrade the Spandex Cable System. The Parties will execute a
Contract Variation which will include a pricing schedule and plan of work for
each specific upgrade which will be mutually agreed upon both by Parties at the
time of election.     2.   The representative per wavelength pricing depicted in
Part 3a Section 7 will remain valid for the first two (2) years following the
Provisional Acceptance Date of the Spandex Cable System. After said period the
applicable upgrade pricing shall not be higher than the prevailing market prices
and shall be agreed upon by the Parties.

    CLAUSE 13. CONTRACT PRICE   13.1.   Contract Price       The “Contract
Price” is set forth in Part 3 (Price Schedule).   13.2.   Taxes, Levies and
Duties

  13.2.1.   The Contract Price shall exclude all taxes, duties, levies and fees
that may be imposed or levied in connection with the Work. Taxes incurred by the
Contractor in the countries where the System is installed in respect of its
personnel and Sub-contractors including but not limited to business income tax,
income tax, pay-roll tax, and other Non-Contract Taxes, contributions and levies
that may be levied on the Contractor or the personnel, local agent or site
office of the Contractor shall be payable by the Contractor. Contract Taxes
shall be payable by the Purchaser.     13.2.2.   The Purchaser shall be
responsible for the payment of Contract Taxes to the authorities in the relevant
countries. However, if the Contractor is required by the Purchaser or any
authority to pay such amounts it will be reimbursed by the Purchaser in U.S.
Dollars (in case of payment of such taxes in other currency, by applying the
conversion rate used upon importation or original tax payment):

  a)   Within *** after the receipt of the invoices by the Purchaser supported
by appropriate documentation; this invoicing will take place in accordance with
Sub-Clause 15.2 below; or     b)   When required by the applicable laws in the
relevant countries. The Purchaser agrees to be the importer or exporter of
record, or to designate an importer or exporter of record /consignee on its
behalf. The third party designee contact info must be provided to and approved
by the Contractor

The Contractor shall, if required, provide the fiscal and billing documentation
to allow the Purchaser to be compliant with the international and local fiscal
laws and regulations.
Confidential Treatment Requested for Certain Portions of this Exhibit

 



--------------------------------------------------------------------------------



 



  13.2.3.   The Contractor shall use reasonable efforts to have all supplies
made exempt from all taxes, custom duties or other applicable levies, fees,
charges and duties related to the importation or installation in the countries
where the System is installed.     13.2.4.   Notwithstanding the above, should
the Purchaser become aware of any areas of exemption from the above referenced
taxes, duties, levies or charges, then the Purchaser shall identify these areas
to the Contractor.

13.3.   Change of law       Change of any law except those affecting Contract
Taxes which occur prior to execution of the Contract by the parties shall not
affect Clause 13 (Contract Price). Change of any law which occurs following
Contract execution and which result in a change to the Contract Price or the
Contract will be treated as a Variation During Performance (Clause 12). In any
case, the Contractor shall not claim ignorance of the laws and regulations of
each country concerning this provision.

13.4.   Withholding tax       The Contractor shall be responsible for any
Non-Contract Tax that might be incurred by the Contractor in the countries where
the System is installed as a result of incomes or revenue obtained by the
Contractor arising from and/or in connection with the present Contract. If
withholding for Non-Contract Taxes are payable by the Purchaser in these
countries, the Purchaser may withhold such sums after giving written notice to
the Contractor. The Purchaser shall provide to the Contractor, as soon as
reasonably practicable but no later than one month following receipt by it of
the official tax receipt for any tax which is retained from any payment due to
the Contractor or for any tax which is paid on behalf of the Contractor.      
CLAUSE 14. ASSIGNMENT AND SUB-CONTRACTED WORK   14.1.   The Contractor and
Sub-contractors are listed in Appendix 2.   14.2.   The Contractor shall not,
without prior written consent of the Purchaser, assign the Contract or
sub-contract any significant part of the Work, or assign, mortgage, charge or
encumber any benefit whatsoever arising or which may arise under the Contract.
Such assignment or sub-contracting may only be consented to by the Purchaser in
writing in their absolute discretion in so far as the laws and regulations
applicable in the countries of the Purchaser so permits. In any event, the
Contractor shall not be relieved of the responsibility under the Contract for
such parts of the Work which are sub-contracted and the Contractor shall be
responsible and liable for the acts or defaults of any Sub-contractor or their
employees, servants and agents, as fully as if they were the acts or defaults of
the Contractor or the Contractor’s employees, servants and agents.   14.3.   The
Contractor shall ensure that any Sub-Contracts entered into by the Contractor
shall contain such provisions of this Contract as should be made applicable to
such Sub-contracts.   14.4.   Any assignment, mortgage, charge, encumbrance or
Sub-contract in contravention of this Clause shall, as against the Purchaser, be
void and of no effect, and may be ignored by the Purchaser.   14.5.   The
Contractor shall protect, defend, indemnify and keep indemnified the Purchaser
against all claims, demands, actions, suits, proceedings, writs, judgment,
orders, decrees, damages, losses and expenses suffered or incurred by them
arising out of or related to such assignment, mortgage, charge, encumbrance or
Sub-contract.   14.6.   Any change of any significant Sub-Contractor, in
particular those listed in Appendix 2, during the execution of the Work shall
need the prior written consent of the Purchaser.   14.7.   Purchaser may assign
this Contract to any person or entity, provided that Purchaser shall not be
released from its obligations hereunder provided further that Contractor, at its
sole discretion, may reject any assignment which would increase the Contractor’s
tax exposure or risk.   14.8.   Nothwithstandlng 14.7, Purchaser and any such
assignee shall be permitted to assign this agreement for collateral purposes to
any lender providing financing for the System and Contractor shall enter into a
direct agreement or consent to assignment in favour of such lender containing
customary terms and conditions.

Confidential Treatment Requested for Certain Portions of this Exhibit

 



--------------------------------------------------------------------------------



 



    CLAUSE 15. TERMS OF PAYMENT   15.1.   Billing Schedule       The Billing
Schedule is given in Part 5 (Billing Schedule).   15.2.   Billing Procedures    
  15.2.1. The Contractor shall render all invoices together with supporting
documents to Purchaser. The addresses are as follows:

     
Purchaser
  With a copy to :Purchaser
Attention: Anand Vadapalli
  Attention: Nancy VanVleck
Sr. Vice President — Network & IT
  Director of Treasury
600 Telephone Avenue Anchorage
  600 Telephone Avenue
AK 99503 USA
  Anchorage AK 99503 USA
Tel: +1-907-564-3335
  Tel: +1-907-564-1024
Fax: +1-907-297-3052
  Fax: +1-907-564-1329

  15.2.2.   Invoices shall reach Purchaser not more than once each month and by
the 10th calendar day thereof, for acknowledgement of the invoices on the 10th
of the month or on the following working day if the 10th is not a working day in
Purchaser.     15.2.3.   Invoices shall be submitted in 2 signed copies in a
format as provided in Exhibit B (Invoice Format). The invoices shall show the
total prices and the relevant Billing milestone(s) billed in accordance with
Part 5 (Billing Schedule). The amount due by the Purchaser to the Contractor on
each such invoice shall be computed in accordance with the Billing Schedule and
the amount payable by each entity of the Purchaser shall be clearly stated in
each invoice. Each invoice shall be accompanied by a Contractor’s Certificate in
a format as provided in Exhibit C (Contractor’s Certificate) acknowledging that
the Work described in the invoice has been performed in accordance with the
Contract and Billing Schedule..     15.2.4.   No invoice shall be submitted
claiming payment earlier than that set out in Part 5 (Billing Schedule).    
15.2.5.   An invoice shall be deemed to have been accepted for payment if the
Purchaser does not present a written objection [within fifteen (15) days of
receipt of invoice].     15.2.6.   In the event that the Purchaser objects to an
invoice, the Purchaser and the Contractor shall make every reasonable effort to
settle promptly the dispute concerning the invoice in question.     15.2.7.  
Timing of Billing

  a)   The Contractor shall bill according to the Part 5 (Billing Schedule).    
b)   Contract variations agreed in accordance with Clause 12 (Variations During
Execution) above shall be billed as agreed in each Contract variation.

  15.2.8.   The Contractor and the Purchaser will execute and deliver an Escrow
Agreement for disputed payments, in a form substantially similar to that in
Exhibit A within thirty (30) days of the Effective Date.

15.3.   Payment Procedures       The full amount owed shall be paid within ***
days of the date the respective invoice is received by the Purchaser. Undisputed
amounts shall be paid to the Contractor as defined in 15.3.2 below. Any disputed
amounts shall be paid to the Escrow Account. The payment for BMO Billing
Milestone 0 set forth on the Billing Schedule shall be paid to the Contractor
within five (5) days of receipt of invoice.

  15.3.1.   Any undisputed amount not paid when due will bear late-payment
interest from the due date until the date of payment at a rate equal to **”     
percent per month.

Confidential Treatment Requested for Certain Portions of this Exhibit

 



--------------------------------------------------------------------------------



 



  15.3.2.   All amounts due to the Contractor in respect of this Contract shall
be paid in the name of Tyco Telecommunications (US) Inc., as applicable, to the
following Bank Account:

     
Bank name
  ***
Bank address
   
 
   
SWIFT:
  ***
Account Name:
   
Account Number:
  ***
ABA#
  ***

    CLAUSE 16. TRANSFER OF TITLE   16.1.   Title to the Equipment related to the
System shall vest in the Purchaser upon delivery of any such Equipment to the
first carrier for transportation to the appropriate landing site. The title and
risk of loss of the System shall be transferred to the Purchaser as and when the
Certificate of System Provisional Acceptance is issued in accordance with
Sub-Clause 17.5.5.       The transfer of title of the Equipment relating to the
System shall not absolve or release the Contractor from its obligations and its
liabilities under the Contract. The Contractor shall be deemed the bailee of any
such Equipment and shall remain liable therefor and shall bear the risk of loss
or damage thereto until Provisional Acceptance for all Equipment delivered at
Provisional Acceptance and for equipment undelivered at Provisional Acceptance
until when delivered and accepted at the relevant site of delivery or otherwise
nominated by the Purchaser for storage.   16.2.   Upon transfer of title to the
Purchaser of the System upon Provisional Acceptance, the Contractor warrants
that the System is free from valid liens, encumbrances and security interests
arising by and through the Contractor and/or under its Government’s rules and
regulations.       CLAUSE 17. ACCEPTANCE   17.1.   General       Acceptance
shall be in two (2) stages which are as follows:

  a)   Provisional Acceptance of the System, and
    b)   Final Acceptance.

    The System will be accepted as a whole in accordance with Part 2 (Technical
Specification) and the Billing Milestone criteria for Provisional Acceptance as
detailed in Part 5 (Billing Schedule).   17.2.   Acceptance Tests Program      
At least four (4) months before the planned date of the start of the acceptance
testing of the System, the Contractor shall submit to the Purchaser for approval
a test program and an Acceptance Handbook designed to prove that the Segment and
the System will operate in accordance with the requirements of the Contract
together with a list of equipment the Contractor intends to use for the conduct
of the Provisional Acceptance Tests, as detailed in Part 2 (Technical
Specification) and Part 6.       The provision of any item of Equipment required
for Acceptance Testing in addition to that supplied by the Contractor for the
satisfactory operation and maintenance of the System or part thereof shall be
the responsibility of the Contractor.   17.3.   Acceptance Tests       In order
to determine the acceptability of the completed System, the Contractor shall
carry out tests in accordance with Part 2 (Technical Specification).   17.4.  
Purchaser’s Tests       The Contractor shall provide three (3) weeks advance
notice in order for the nominated Purchaser’s representatives to be available to
witness the Acceptance Testing of the System.

Confidential Treatment Requested for Certain Portions of this Exhibit

 



--------------------------------------------------------------------------------



 



    The Contractor shall make the System or any part thereof available to the
Purchaser for testing in accordance with Part 2 (Technical Specification).      
The Provisional Acceptance test results duly certified in respect of tests
satisfactorily completed, shall be provided by the Contractor. Three certified
copies shall be supplied to the Purchaser and one copy shall be retained by the
Contractor.   17.5.   Notice of Acceptance or Rejection

  17.5.1.   Within thirty (30) days of receipt of the Provisional Acceptance
Tests report, the Purchaser shall give notice to the Contractor that it:

  a)   Proposes to issue a Certificate of Provisional Acceptance in accordance
with Clause 17.5.4 here-below; or     b)   Does not propose to issue a
Certificate of Provisional Acceptance, but is prepared to issue a Certificate of
Commercial Service in accordance with Clause 17.6 here-below; or     c)   Does
not accept the Segment or the System, nor proposes to put it into Commercial
Service in its existing condition.

  17.5.2.   On receipt of a notice pursuant to Sub-Clause 17.5.1 hereinabove,
the Contractor may make representations to the Purchaser in explanation of
disputed results of the Provisional Acceptance Tests and the Purchaser may, if
satisfied as a result of that explanation, issue a fresh notice pursuant to
Sub-Clause 17.5.1 hereinabove which shall be deemed to have been issued on the
date of the original notice under Sub-Clause 17.5.1.     17.5.3.   In case of
rejection, and if the explanation by the Contractor foreseen in Sub-Clause
17.5.2 here-above is not accepted by the Purchaser acting reasonably, the
Contractor shall carry out the necessary corrective actions and will effect a
new series of tests on the rejected equipment. After receipt of the results, the
Purchaser will be granted a new period of thirty (30) days to analyse the new
results and the provisions of Sub-Clause 17.5.1 shall apply from the date the
Purchaser receive these latest results. Any such re-work or re-testing shall be
at the cost of the Contractor.     17.5.4.   When the System has been completed
in accordance with Part 2 (Technical Specification) and other requirements of
the Contract, Purchaser shall issue a Certificate of Provisional Acceptance and
the System shall vest in the Purchaser.     17.5.5.   The Certificate of
Provisional Acceptance may be unqualified or may have annexed to it a deficiency
list that does not affect the normal operation and maintenance of the System in
compliance with the requirements of the Contract and the timetable for the
remedy of such outstanding items.     17.5.6.   The Contractor shall as soon as
practicable remedy the deficiencies indicated in all such listed items, in
accordance with the timetable annexed to the Certificate of Provisional
Acceptance, so as to ensure full conformance with the requirements of the
Contract and so long as any such items are outstanding, the Contractor shall
continue to carry the risk in respect of those items. Until all items on the
Deficiency List have been rectified to the Purchaser’s reasonable satisfaction,
Purchaser is entitled to withhold payment of such amounts of the Contract Price
as mutually agreed upon by the Purchaser and Contractor, with each acting
reasonably, as the value of the Deficiency List items to be made good by the
Contractor plus an additional “*” of such value.     17.5.7.   As from the date
of System Provisional Acceptance, the Purchaser shall assume the risk in respect
of all parts of the System (except as mentioned in Sub-Clause 17.5.6 and 17.6
below) and responsibility for its maintenance.

17.6.   Commercial Service

  17.6.1.   If the Contractor has not demonstrated the required results with
respect to the results of the Provisional Acceptance Tests but Purchaser
nevertheless wishes to put a part of or the whole System into Commercial Service
then, provided the Contractor so agrees, it may proceed with the issuance of a
Certificate of Commercial Service with respect to a Segment or the System.

Confidential Treatment Requested for Certain Portions of this Exhibit

 



--------------------------------------------------------------------------------



 



  17.6.2.   Upon the issuance of a Certificate of Commercial Service, such
Segment or the System as the case may be shall be deemed to be accepted for
commercial use.     17.6.3.   The Certificate of Commercial Service shall have
annexed to it an agreed list of all outstanding items and deficiencies to be
made good by the Contractor and the timetable for the remedy of such outstanding
items and deficiencies.     17.6.4.   The Contractor shall as soon as
practicable remedy the deficiencies indicated in all such listed items, within
the period provided in the timetable annexed to the Certificate of Commercial
Service, so as to ensure full conformance with the requirements of the Contract
and so long as any such items are outstanding, the Contractor shall be
responsible for the maintenance of such items.     17.6.5.   When the
deficiencies referred to in Sub-Clause 17.6.4 hereinabove have been remedied,
the Purchaser, at its sole discretion, may repeat part or all of the Provisional
Acceptance Tests or request the Contractor to do so (at the Contractor’s cost)
and if results satisfy the requirements of the Contract, then it will issue a
Certificate of Provisional Acceptance in accordance with Sub-Clause 17.5.    
17.6.6.   The issuance of a Certificate of Commercial Service shall in no way
relieve the Contractor from its obligation to provide a System conforming with
Part 2 (Technical Specification) and other requirements of this Contract and, in
particular, any deterioration in the performance of the System resulting in a
deviation from Part 2 (Technical Specification) occurring between the date of
issuance of that Certificate of Commercial Acceptance and the date of issuance
of a Certificate of Provisional Acceptance shall be made good at the expense of
the Contractor.

17.7.   Final Acceptance

  17.7.1.   At the end of and no later than sixty (60) days after the later of
*** following System Provisional Acceptance and the satisfactory completion of
the Final Acceptance tests, defined in Part 2 (Technical Specification), and
provided that the Contractor has fulfilled its commitments under the Contract,
the Purchaser shall issue a Certificate of Final Acceptance.     17.7.2.   The
issuance of a Certificate of Final Acceptance shall not be unreasonably withheld
or delayed, but in the event that a pattern of failure or pattern of degradation
develops that is likely to cause the System to fail to meet the requirements of
the Contract or such other performance levels agreed upon by the Purchaser over
the twenty five (25) year design life of the System, Final Acceptance may be
withheld until it can be demonstrated that such failures should not continue. In
such event, the validity of the Performance Guarantee provided for under Clause
6 shall be extended until the Certificate of Final Acceptance is issued.    
17.7.3.   The Certificate of Final Acceptance will not apply to those parts
which may have been replaced during the warranty period or to those parts having
been the subject of an extension of warranty according to the provisions of
Sub-Clause 18.4 hereof.     17.7.4.   At the discretion of the Purchaser, the
Final Acceptance tests program may consist of a repetition of a part or the
whole of the tests of the Segment Provisional Acceptance Test program.    
17.7.5.   The Purchaser reserves the right to dispense with the Final Acceptance
tests.

17.8.   Costs of Acceptance       All expenses incurred by the Contractor
(including testing apparatus and technical staff) in the execution of the
Acceptance procedures defined in Part 2 (Technical Specification) shall be borne
by the Contractor.       CLAUSE 18. WARRANTY   18.1.   The Warranty Period shall
commence on the Provisional Acceptance date and continue for a period of
***      (the “Warranty Period”).

Confidential Treatment Requested for Certain Portions of this Exhibit

 



--------------------------------------------------------------------------------



 



18.2.   During the Warranty Period, the Contractor warrants that the System,
including its spares, shall conform fully, over the twenty-five (25) years
design life, to the requirements of the Contract or such other performance
levels agreed upon as acceptable by the Purchaser and that no pattern of failure
or pattern of degradation shall have developed that is likely to cause the
System to fail to meet the requirements of Part 2 (Technical Specification) over
the twenty-five (25) years design life.   18.3.   a) The Contractor shall
perform any repair required to restore the System to the requirements of the
Contract or such other performance levels agreed upon by the Purchaser, if the
System should fail to meet such requirements at any time during the Warranty
Period or has developed a pattern of failure or pattern of degradation that is
likely to cause the System to fail to meet such requirements. However, the
Purchaser may elect, at their sole option, to make repairs, including at sea
repairs which are covered by the warranty. Any equipment discovered to be
defective or faulty and recovered during a warranty repair shall be returned to
the Contractor at his request and at his expense. The Contractor shall reimburse
the Purchaser for the reasonable cost of such repairs within sixty (60) days
from receipt of a relevant notice issued by the Purchaser providing reasonable
supporting documentation. The Contractor shall be entitled to have a
representative on board ship to observe at sea repairs. Such repairs by the
Purchaser shall not in any way diminish the Contractor’s obligations under the
warranty period except to the extent such repair is not in accordance with
Part 3 (Technical Specification), Part 6 (System Description), or generally
accepted methods of procedure for repair activities. In the event Contractor
believes that a repair has not been made in accordance with Part 3 (Technical
Specification), Part 6 (System Description), or generally accepted methods of
procedure for repair activities, Contractor shall provide reasonable evidence
that such repair was not performed in accordance with the foregoing. b) The
Contractor shall bear the total cost of each warranty repair required during the
warranty period. This cost shall include, but shall not be limited to, the cost
of any vessels and/or any costs arising from burial or reburial, the components,
equipment or materials requiring replacement, the cost of any additional
equipment necessary to effect the repair, the cost of making the repair, the
cost of labour and engineering assistance or development required to make the
repair and all associated costs such as but not limited to shipping and customs
and services that may be required to make the repair.   18.4.   Any defective
part repaired or replaced during the Warranty Period shall itself be subject to
a further warranty of an additional ***     or the balance of the original
warranty period, whichever is greater. In no instances shall the Warranty Period
be greater than ***      ; in total except as provided for in sub-clause 18.5.  
18.5.   If during the Warranty Period, defects are found on repeated occasions
in any part or parts of the System or if a pattern of failure or pattern of
degradation is likely to cause any part or parts to fail to meet the specified
requirements over the twenty-five (25) years design life, such part or parts
shall not be repaired but shall be replaced by new part(s) at the request of the
Purchaser, including all the appropriate spares. In the event a pattern of
failure or degradation or design life failure has been identified during the
warranty period, the Parties shall mutually agree on a plan to correct such
failures which may include an extension of the warranty for such affected parts
of the System.   18.6.   In addition, the Contractor shall pay to the Purchaser
all the out of pocket expenses (if any) incurred by the Purchaser in testing or
examining any part of the System for the purpose of or in connection with this
Clause or in or about or in connection with the making good, replacing or
repairing any part of the System to the extent such part is found to bear a
warranty defect. For the avoidance of doubt, these expenses shall not include
routine system maintenance efforts undertaken by the Purchaser.   18.7.   The
Contractor shall make every reasonable effort to minimize the period of time
during which the System is out of service for repairing and testing. For
failures or any situations which cause or risk to cause an outage of the System,
the Contractor undertakes to initiate a corrective intervention immediately but
in any case no later than two (2) days after receipt of a notice from the
Purchaser.   18.8.   The Contractor shall effect all repairs of the System
through the use of repair materials supplied by it. However, the Contractor with
the prior agreement of the Purchaser, may use the materials needed to effect a
repair from the Purchaser’s available spare materials, components or equipment.
The Contractor shall replace, in kind, such material supplied from the
Purchaser’s spare stock or, at the option of the Purchaser, reimburse the
Purchaser for the original price to them of such materials. The replacement of,
or reimbursement for, such materials shall be made at a time mutually agreed
upon by the Purchaser and the Contractor, but in no event shall the replacement
or reimbursement be delayed beyond such time as the Purchaser’s actual spare
stock of such materials falls below ***      ***      of

Confidential Treatment Requested for Certain Portions of this Exhibit

 



--------------------------------------------------------------------------------



 



    the Purchaser’s established stock level for such materials.   18.9.   The
repair or replacement of any faulty unit or equipment includes the delivery to
the Purchaser of a descriptive report of the fault found and, when appropriate,
of the repair carried out on such faulty unit or equipment.   18.10.   The
maximum period for repair of the units (including shipping and customs
clearance) shall be as defined in Part 2 (Technical Specification).   18.11.  
Defects or failures of performance which result from (a) damage caused by acts
or omissions of the Purchaser or its agents, employees, or representatives or
third parties, (b) or which result from modifications, (c) failure to maintain
System in accordance with Part 3 (Technical Specification), Part 6 (System
Description) Section [XX] (Descriptive Handbooks Contents), (d) from accident,
repair or storage by other than the Contractor or its subcontractors, agents,
employees or representatives are not covered by the Warranty. The Contractor
shall work promptly to remedy any defect or failure even if suspected to arise
from a), b), c), or d) above and shall not postpone its action until it is
confirmed where the defect or failure originates from. If this Clause is
applied, and a specific defect or failure of a specific piece of Equipment in
the System is agreed not to be covered by Warranty because of a), b), c), or d),
the Contractor claim about Warranty shall be limited to this specific event on
the relevant specific piece of Equipment and Purchaser shall promptly pay
Contractor for the price of the repair and maintenance services provided. In any
case, if the defective material is not submitted to the Contractor for analysis,
one of a), b), c) or d) shall be deemed to apply.   18.12.   THE FOREGOING
WARRANTY IS EXCLUSIVE AND IS IN LIEU OF ALL OTHER EXPRESS AND IMPLIED WARRANTIES
INCLUDING BUT NOT LIMITED TO, WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE WHICH ARE SPECIFICALLY DISCLAIMED. THE PURCHASER’S SOLE AND
EXCLUSIVE REMEDY FOR ANY CLAIMS FOR DEFECTS OR DEFICIENCY IN THE SYSTEM OR FOR
IMPERFECT WORKMANSHIP, FAULTY DESIGN OR FAULTY MATERIAL SHALL BE THE RIGHTS AND
REMEDIES AS SET FORTH IN THIS CONTRACT.       CLAUSE 19. LONG TERM SUPPORT  
19.1.   The Contractor undertakes to provide technical support including repair
of any unit which is sent to it for that purpose during the System Design Life.
  19.2.   The Contractor undertakes to supply, under reasonable technical and
commercial conditions, during the System Design Life as from the date of
Provisional Acceptance any spare part, replacement equipment or any additional
equipment, with characteristics equal or equivalent to those of the equipment
proposed and any relevant training courses which may be necessary for the
maintenance of the System.   19.3.   The applicable prices during the [two years
following System Provisional Acceptance Date will be the prices included in
Part 3 (Price Schedule)] duly revised through a formula in which ***      of the
price will be fixed and ***      of the same will be re-adjustable according to
price indices submitted by the Contractor. The readjustment will not exceed
***      per year. This Sub-Clause does not apply to the pricing for upgrades
included in Part 3 Price Schedule for which there shall be no positive
adjustment.   19.4.   For the following years after the aforementioned Period
and up to the completion of the System Design Life for long term support, the
applicable prices shall not be higher than the prevailing market prices and
shall be agreed upon by the Parties.   19.5.   Notwithstanding the above, for
upgrade or expansion of the System, the applicable prices shall not be higher
than the prevailing market prices and shall be agreed upon by the Parties.  
19.6.   At least one year prior to the expiry of the aforementioned period, the
Contractor must inform the Purchaser of the list of the items of equipment that
it intends to stop manufacturing. Throughout the System Design Life, the
Contractor shall use reasonable efforts to give a minimum of twelve (12) month’s
notice of products/parts for which the Contractor plans to cease manufacture.
This does not relieve the Contractor of its responsibilities detailed above.  
19.7.   Lifetime Repairs Out of Warranty

Confidential Treatment Requested for Certain Portions of this Exhibit

 



--------------------------------------------------------------------------------



 



  19.7.1.   Throughout the System Design Life and after the Warranty Period, the
Contractor shall accept any faulty unit for repairs at fixed cost.     19.7.2.  
The cost of normal repair of any unit/sub-unit of equipment manufactured by the
Contractor shall not exceed ***     price of the unit/sub-unit for all the
Terminal Station Equipment ***     price for the Submerged Plant.     19.7.3.  
Turn around time for repair of faulty units shall not exceed the times given in
Part 2 (Technical Specification) Annex 5.1.     19.7.4.   If the Contractor
delays the return of the repaired equipment, then the Contractor relevant
payment shall be reduced by ***      of the repair cost of the item per
week/part of the week so delayed, up to a cumulative maximum ***      weeks.

    CLAUSE 20. DELAY IN SYSTEM COMPLETION   20.1.   Subject to the provisions in
Clause 11 (Suspension), Clause 12 (Variations During Execution) Sub-Clause 20.2,
the Contractor shall complete the supply and installation of the System by the
Completion Date.   20.2.   If the execution of the Work shall, without the
default or negligence on the part of the Contractor, be delayed by reason of any
event of Force Majeure or by reason of Purchaser’s failure to perform its
obligations, as defined in Clause 40 (Purchaser’s Obligations) and subject to
Sub-Clause 20.3 the Contractor shall be entitled to such reasonable extension of
time for contract performance as the parties may agree, without any financial
claim by the Contractor against the Purchaser. In the case of Purchaser’s
failure to perform its obligations, as defined in Clause 40 (Purchaser’s
Obligations), Contractor shall be entitled to compensation from the Purchaser
for any additional costs reasonably incurred.   20.3.   The Contractor shall
inform the Purchaser promptly with written notification, and in all cases within
fourteen (14) calendar days, of discovery and knowledge of any occurrence
covered under Sub-Clause 20.2. Within thirty (30) days of receipt of such a
notice from Contractor, the Purchaser shall provide a written response. The
Contractor shall promptly provide an estimate of any additional time required to
complete the Work. In the case of Purchaser’s failure to perform its
obligations, as defined in Clause 40 (Purchaser’s Obligations), Contractor shall
also provide an estimate of any anticipated additional costs, required to
complete the Work as soon as reasonably practicable after the actual costs
become known to the Contractor, the Contractor shall provide a statement of such
actual costs to the Purchaser, Thereafter, the Purchaser shall reimburse the
Contractor for the actual costs incurred by the Contractor against submission of
corresponding invoices in accordance with Clause 15 (Terms of Payment).   20.4.
  If the System is not completed in accordance with Clause 5 (Completion Date)
or by the end of the period of extension provided under Clause 11 (Suspension),
Clause 12 (Variations During Execution), Sub-Clause 20.2, or as otherwise
expressly agreed, the Contractor shall pay to the Purchaser by way of liquidated
damages and not as a penalty an amount not exceeding *** of the Contract System
Price and calculated as follows:

*** of the Contract Price per calendar day between the Completion Date or the
end of any period of extension agreed upon under Clause 11 (Suspension), Clause
12 (Variations During Execution) or Sub-Clause 20.2 and the date of receipt of
the Acceptance Test Results which have led to the issuance of the Certificate of
Provisional Acceptance.

20.5.   Liquidated damages applied in accordance with Sub-Clause 20.4 shall be
paid by the Contractor within sixty (60) days from the date of notification by
the Purchaser of the application of such damages.   20.6.   Should the
Contractor default in the payment of liquidated damages applied under the terms
of this Clause, the Purchaser shall have the right to obtain compensation by
making deductions from any payments due or to become due to the Contractor
and/or by recovering such sums as a debt or by forfeiture in part or in whole by
means of the Letter of Performance Guarantee.   20.7.   Such liquidated damages
shall be the Purchaser’s sole and exclusive remedy for delay of Contractor in
meeting the Scheduled RFPA Date. This does not limit Purchaser’s other rights or
remedies hereunder for other liabilities of Contractor.

Confidential Treatment Requested for Certain Portions of this Exhibit

 



--------------------------------------------------------------------------------



 



    CLAUSE 21. TERMINATION FOR CONVENIENCE   21.1.   The performance of Work
under the Contract may be terminated by the Purchaser in whole, or from time to
time, in part, whenever they shall so determine. The Purchaser shall deliver to
the Contractor a written notice, the “Notice of Termination”, specifying the
extent to which performance of Work under the Contract is terminated and the
date upon which such termination becomes effective.   21.2.   On receipt of such
a Notice of Termination, unless otherwise directed by the Purchaser in the
notice, the Contractor shall:

  a)   Stop Work under the Contract, on the date and to the extent specified in
the Notice of Termination;     b)   Place no further orders or contracts for
materials, services, or facilities except as may be necessary for completion of
any portion of the Work under the Contract which is not terminated;     c)   Use
reasonable efforts to terminate all orders and contracts to the extent that they
relate to the performance of Work terminated by the Notice of Termination;    
d)   Assign to the Purchaser, in the manner, at the time and to the extent
directed by the Purchaser, all of the Contractor’s rights, title and interest
under the orders and contracts so terminated;     e)   Use reasonable efforts to
settle all outstanding liabilities and all claims arising out of such
termination of orders and contracts, with the Purchaser’s approval or
ratification to the extent they may require, which approval or ratification
shall be final for all the purposes of this present Clause;     f)   Transfer
title and deliver to the Purchaser in the manner, at the time, and to the extent
(if any) directed by them:

  i)   The fabricated or un-fabricated parts, work in progress, completed work,
supplies, and other material produced as part of, or acquired in connection with
the performance of the Work terminated by the Notice of Termination, and     ii)
  The completed or partially completed plans, drawings, information and other
property which, if the Contract had been completed, would have been required to
be furnished to the Purchaser,

  g)   Use reasonable efforts to sell, in the manner, at the time, to the extent
and at the price or prices directed or authorised by the Purchaser, any property
of the types referred to above, provided, however, that the Contractor:

  i)   Shall not be required to extend credit to any buyer, and     ii)   May
acquire any such property under the conditions prescribed by and at a price
approved by the Purchaser; and provided further that the proceeds of any such
transfer or disposal shall be applied in reduction of any payments to be made by
the Purchaser to the Contractor under this Contract or paid in such other manner
as the Purchaser may direct;

  h)   Complete performance of such part of the Work as may not have been
terminated by the Notice of Termination and     i)   Take such action as may be
necessary, or which the Purchaser may direct, for the protection and
preservation of the property related to the Contract which is in the
Contractor’s possession and in which the Purchaser have or may acquire an
interest.

21.3.   After receipt of a Notice of Termination the Contractor shall submit to
the Purchaser a written termination claim. Such claim shall be submitted
promptly, but in no event later than six months from the effective date of
termination.   21.4.   In the settlement of any such partial or total
termination claim, the Purchaser’s payment to the Contractor shall be limited to
the following:

  a)   The price for completed Work, based on Part 3 (Price Schedule);     b)  
A fair and reasonable sum in respect of partially completed work prorated where
practicable based on Part 3 (Price Schedule) hereto;     c)   The cost of
supplies and materials reasonably and necessarily purchased in respect of the
Contract, but not incorporated into completed or partially completed work;

Confidential Treatment Requested for Certain Portions of this Exhibit

 



--------------------------------------------------------------------------------



 



  d)   The cost of settling and paying claims arising out of the termination of
the work under contracts and orders, as provided above, which are properly
chargeable to the terminated portion of the Contract;     e)   The reasonable
costs of settlement, including accounting, legal, clerical and other expenses
reasonably necessary for the preparation of settlement claims and supporting
data with respect to the terminated portion of the Contract and for the
termination and settlement of contracts thereunder, together with reasonable
storage, transportation, and other costs incurred in connection with the
protection or disposal of property allocable to the Contract.

21.5.   In arriving at the amount due to the Contractor under this Clause, there
shall be deducted all monies paid or due to be paid to the Contractor, any
liabilities which the Contractor may have to the Purchaser and the agreed price
for or the proceeds of sale of any materials, supplies or other things acquired
by the Contractor or sold, pursuant to the provisions of this present Clause,
and not otherwise recovered by or credited to the Purchaser.   21.6.   If the
termination is partial, before the settlement of the terminated portion of the
Contract, the Contractor may submit to the Purchaser a written request for any
equitable adjustment of the price or prices specified in the Contract relating
to the portion of the Contract not terminated by the Notice of Termination
prorated where practicable, based on Part 3 (Price Schedule) hereto and such
equitable adjustments as may be agreed shall be made.   21.7.   The Purchaser
may, from time to time, under such terms and conditions as they may prescribe,
approve partial payments and payments on account against costs incurred by the
Contractor in connection with the terminated portion of the Contract if in the
opinion of the Purchaser the total of such payments is within the amount to
which the Contractor will be entitled hereunder. If the total of such payments
is in excess of the amount finally agreed or determined to be due under this
Clause, such excess shall be payable by the Contractor to the Purchaser on
demand or recovered by the Purchaser from the Letter of Performance Guarantee.  
21.8.   For a period of one (1) year after final settlement under the Contract,
the Contractor shall preserve and make available to the Purchaser at all
reasonable times at the Contractor’s premises, but without charge to the
Purchaser, all books, records and documents bearing on costs and expenses under
the Contract relating to the work terminated under this Clause.       CLAUSE 22.
TERMINATION FOR DEFAULT   22.1.   If the Contractor:

  a)   Fails to comply with Part 4 (Plan of Work); or     b)   Fails to make
progress so as to significantly endanger the performance of the Contract or is
likely to result in a material breach of the Contract; or     c)   Is in
material breach of any of the provisions of the Contract; including, without
limitation, the Billing Milestones;

then the Purchaser may give thirty (30) days notice in writing to the Contractor
to make good the neglect, failure or breach.

22.2.   If the Contractor fails to comply with the notice referred to above
within thirty (30) days from the date the notice was received, then the
Purchaser may, subject to the provisions of this Clause 22, by written Notice of
Termination for default to the Contractor, terminate the whole or any part of
the Contract.   22.3.   The Contractor shall not be in default, if any failure
to perform the Contract arises out of Force Majeure, except as provided for in
Sub-Clause [8.1] above, or the acts or failure to act of the Purchaser.

Confidential Treatment Requested for Certain Portions of this Exhibit

 



--------------------------------------------------------------------------------



 



2.4.   If this Contract is terminated as provided in Sub-Clause 22.2 above, the
Purchaser, in addition to any other rights provided in this Clause 22, may
require the Contractor to transfer title and to deliver to the Purchaser in the
manner and to the extent directed by them, any completed equipment, material or
supplies, and such partially completed cable and materials, parts, tools, dies,
jigs, fixtures, plans, drawings, information, and Contract rights as the
Contractor has had specifically produced or specifically acquired for the
performance of such part of this Contract as may have been terminated and which
if this Contract had been completed, would have been required to have been
furnished to the Purchaser. In addition, the Contractor shall, upon the
direction of the Purchaser, protect and preserve property in its possession in
which the Purchaser has an interest. The Contractor shall be paid the prices
specified in Part 3 (Price Schedule) for completed equipment, material and
supplies delivered and services performed, and the amounts agreed upon by the
Purchaser and the Contractor for the manufacturing materials delivered to the
Purchaser by the Contractor, and for the protection and preservation of property
in which the Purchaser have an interest.   22.5.   If this Contract is
terminated in accordance with Sub-Clause 22.2, the Purchaser may elect to take
over and to complete the Work or alternatvely procure the capacity on another
system, which ever is more cost effective. In such event, the Contractor, shall,
without prejudice to any other rights or remedies of the Purchaser hereunder, be
liable to the Purchaser for all costs so incurred by them in excess of the
Contract Price, taking into account any sums due under this Contract to the
Contractor for Work commenced, partly executed or completed and accepted by the
Purchaser or materials, plant, machinery, tools and implements and other things
purchased, used or to be used in connection with the Work.   22.6.   If the
Contract is terminated in accordance with Sub-Clause 22.2, the Contractor shall
not be relieved from any liability for damages or other remedies which may have
been incurred by reason of any breach of the Contract, This shall include, but
is not limited to, the invocation of the Performance Guarantee.   22.7.  
Without limiting the Purchaser’s right to Suspension, in the event the Purchaser

  a)   defaults on any of its payment or other monetary obligations and such
default continues for a period of thirty (30) days after receipt of written
notice of such default from the Contractor; or     b)   fails to perform any
other material obligation of Purchaser under this Contract and such failure
continues for a period of sixty (60) days after receipt of written notice of
such failure or such longer period as the parties may reasonably agree if such
failure cannot be remedied within such sixty (60) day period;

then the Contractor may forthwith terminate this Contract in whole, but not in
part

12.8.   If this Contract is terminated by the Contractor pursuant to sub-clause
22.7, the Purchaser shall pay the Contractor (a) the value of the Work performed
through the date of termination (priced in accordance with the Part 2, Price
Schedule), less any amounts paid by the Purchaser hereunder in respect of the
Contract Price; (b) the reasonable out-of-pocket cost of settling and paying
claims arising out of the termination of Work. Upon any termination of the
Contract as set forth herein, the Contractor shall immediately discontinue the
Work and ensure that any Work then in process is discontinued in an orderly and
expeditious manner. In the event of any such termination, the Contractor shall
use its good faith efforts to minimize the cost to Purchaser associated with
such termination, including, if applicable, selling to third parties any
materials used or obtained in connection with the Work, which amounts received,
if any, shall reduce any amounts payable by the Purchaser pursuant to this
Clause 22.   22.9.   If the Contract is terminated in accordance with Sub-Clause
22.2, the Purchaser shall not be relieved from any liability for damages or
other remedies which may have been incurred by reason of any breach of the
Contract.

Confidential Treatment Requested for Certain Portions of this Exhibit

 



--------------------------------------------------------------------------------



 



    CLAUSE 23. TERMINATION BECAUSE OF FORCE MAJEURE   23.1.   In the event that
the Contractor is unable to perform its obligations under the Contract for a
period of more than six (6) calendar months because of an event of Force
Majeure, the Contractor may apply to the Purchaser for termination of the
Contract. If the Purchaser is in agreement with such application, then the
Contract may be so terminated.   23.2.   In the event that the Contractor is
delayed or prevented from performing any of its obligations under the Contract
by an event of Force Majeure, but not including events of Force Majeure that
preclude the Purchaser from fulfilling its responsibilities under the Contract,
and such cause shall continue to a delay or prevent continuance of the Work for
a continuous period of six (6) calendar months or more, the Purchaser may
terminate the Contract.   23.3.   Upon termination as provided for in
Sub-Clauses 23.1 and 23.2 above, the Purchaser may at its sole discretion
require the Contractor to transfer to the Purchaser title in any equipment or
materials held by the Contractor or its Sub-Contractors under the Contract.  
23.4.   In the event that payments already made to the Contractor under this
Contract exceed the value of those items retained or obtained under the
Sub-Clause above, then the Contractor shall repay such excess to the Purchaser
within *** from the date of notification and if not paid shall be a debt due to
the Purchaser recoverable in a civil action and shall bear interest at ***per
month.       CLAUSE 24. TERMINATION BECAUSE OF BANKRUPTCY OR WINDING-UP   24.1.
  Either Party may at any time by notice in writing summarily terminate the
Contract without compensation to the other Party in any of the following events:

  24.1.1.   If either Party shall at any time become bankrupt, or shall have a
receiving order or administration order made against it or shall make any
composition or arrangement with or for the benefit of its creditors, or shall
make any conveyance or assignment for the benefit of its creditors, or shall
purport to do so, or any application shall be made under any law relating to
bankruptcy, insolvency or reorganization for sequestration of its estate, or a
trust deed shall be granted it for the advantage of its creditors; or    
24.1.2.   If either Party shall pass a resolution for winding up, or a Court of
competent jurisdiction shall make an order that the Company shall be wound up
(in either case other than for the purposes of reconstruction), or if a receiver
or manager on behalf of a creditor shall be appointed, or if circumstances shall
arise which entitle such Court or such creditor to appoint a receiver or manager
which entitle the Court to make a winding-up order.

24.1.3.   Provided always that such determination shall not prejudice or affect
any right of action or remedy which shall have accrued, or shall accrue
thereafter to the terminating Party.       CLAUSE 25. INTELLECTUAL PROPERTY —
INDEMNITY   25.1.   The Contractor shall fully indemnify and keep indemnified
the Purchaser against all actions, claims, demands, costs, charges and expenses
arising from or incurred by reason of or in connection with any infringement or
alleged infringement of any patents, copyright, or any similar protection of
intellectual property by the use or sale by the Purchaser of any of the
proprietary information or materials supplied by the Contractor under the
Contract, but such indemnity shall not cover:

  a.   The Contractor’s adherence to the Purchaser’s directions to use materials
or parts of the         Purchaser’s selection provided however if Contractor has
Actual Knowledge that such direction may cause an infringement than Contractor
shall notify Purchaser prior to taking any such action; or     b.   Such
material or parts furnished to the Contractor by the Purchaser, other than in
each case, items of the Contractor’s design or selection or the same as any of
the Contractor’s commercial merchandise or in processes or machines of the
Contractor’s design or selection used in the manufacture of such standard
products or parts; or     c.   Use of the equipment other than for the purposes
indicated in, or reasonably to be inferred from, this Contract or in conjunction
with other products; or

Confidential Treatment Requested for Certain Portions of this Exhibit

 



--------------------------------------------------------------------------------



 



  d.   Modification of the equipment by the Purchaser, without prior expressed
written approval by Contractor.

25.2.   In the event of any infringement or alleged infringement or any claim
being made or action brought against the Purchaser arising out of the matters
referred to in this Clause:

  a)   The Contractor shall, as soon as reasonably practicable, be notified and
shall at its own expense conduct all negotiations for the settlement of the
same, and any litigation that may arise therefor.     b)   The Purchaser shall,
at the request of the Contractor, afford all reasonable assistance for the
purpose of contesting any such claim or action, and shall be repaid any
reasonable out-of-pocket expenses incurred in so doing.     c)   In the event
that the Contractor fails to take over the conduct of the negotiations and
litigation within thirty (30) days of being notified of any claim or action, the
Purchaser may conduct negotiations and litigation for the settlement of the same
and shall be released from its obligations under Sub-Clause 25.2 (b) and
reimbursed by the Contractor for all such expenses and payments.

25.3.   If the System or any part thereof is held to constitute infringement and
is subject to an order restraining its use or providing for its surrender or
destruction, the Contractor shall at its own expense immediately either:

  a)   Procure for the Purchaser the right to retain and continue to use the
System; or     b)   Modify the System so that it becomes non infringing.

25.4.   Contractor represents that as of the Effective Date it has no Actual
Knowledge of any claim of infringement with respect to i) Contractor’s
intellectual property provided by it pursuant to the Contract and ii) third
party intellectual property provided by it pursuant to the Contract which would
materially adversely affect the Purchaser’s use of the System.       CLAUSE 26.
SAFEGUARDING OF INFORMATION AND TECHNOLOGY   26.1.   Ownership of any
information provided by the Contractor to the Purchaser or by the Purchaser to
the Contractor shall remain with the Party providing the Information.   26.2.  
Information furnished by one Party to another shall be kept confidential by the
Party receiving it, and shall be used only for the construction, maintenance,
operation, or repair of the System, or the performance of the Contract, and may
not be used for any other purposes without the prior written consent of the
Party owning the information, unless:

  a)   Such information was previously known to the receiving Party free of any
obligation to keep it confidential; or     b)   Such information has come into
the public domain other than by a breach of confidentiality by the receiving
Party; or     c)   Such information is required to be disclosed pursuant to an
order of the court or under any written law, or an order from any regulatory
bodies.

26.3.   Without limiting the foregoing, the Purchaser guarantees that it does
not intend to, and will not knowingly, without the prior written consent of the
Contractor, disclose or transfer directly or indirectly:

  a)   Any information, obtained by or through the Contractor; or     b)   Any
intermediate product (including processes, materials and services) produced
directly by the use of the information obtained by or through the Contractor; or
    c)   Any commodity produced by such intermediate product if the intermediate
product of the information obtained by or through the Contractor is a plant
capable of producing a commodity or is a major component of such plant.

26.4.   Without limiting the foregoing, the Contractor shall not disclose any
information obtained during or produced as a result of the cable route survey
that is specific to the Work without the prior written consent of the Purchaser,
except where such disclosure is for the purposes of the Contract.

Confidential Treatment Requested for Certain Portions of this Exhibit

 



--------------------------------------------------------------------------------



 



26.5.   Without limiting the foregoing, no Information contained in the Contract
and any non-public information, written or oral with respect to this Contract,
“Confidential Information” shall be disclosed by one Party to a third party,
except for purposes directly related to the Contract, to its counsel,
accountants, consultants, agents and representatives (collectively
“Representatives”) who need to know such Confidential Information, without the
prior written approval by the other Party. Nothing herein shall prevent a Party
from disclosing Confidential Information, a) as required by law or pursuant to
court order, b) in the case of the Purchaser, to any entity, providing financing
for the System or c) upon the request or demand of, or pursuant to any
regulation of any regulatory agency or authority in connection with the
performance of the Contract. Each Party agrees to inform each of its
Representatives of the non-public nature of the Confidential Information in
accordance with the terms of this Contract.   26.6.   The provisions of this
Clause shall survive the expiry or termination of the Contract.       CLAUSE 27.
RESPONSIBILITY FOR OBTAINING PERMITS AND FOR CUSTOMS CLEARANCE AND OTHER
FORMALITIES   27.1.   CONTRACTOR PERMITS

  27.1.1.   Contractor shall obtain, at its sole cost and expense, in its own
name or on behalf of Purchaser (as appropriate), all Contractor Permits.    
27.1.2.   Purchaser shall reasonably cooperate with and assist Contractor to the
extent that Purchaser’s cooperation and assistance are necessary for Contractor
to expeditiously and cost-efficiently obtain necessary Contractor Permits.    
27.1.3.   Purchaser shall obtain, at its sole cost and expense, in its own name,
all Owner Permits.     27.1.4.   In addition, Purchaser shall be responsible
for: (i) fees for guard vessels for marine operations associated with pipe line
crossings, (ii) claims from fishermen for compensation and any additional
requirement from any applicable fishing organizations such as on-board fishery
representatives during marine survey and installation, daily reporting, and
damaged or sacrificed gear claims, and guard boats; (iii) to the extent
required, extraordinary expenses required to facilitate the timely obtaining of
authorizations that are in the nature of public works, charitable donations,
civic betterment, or accommodation of environmental activist groups or other
similar expenses when such expenses are related to carrying the Work; and (iv )
compliance with any on-going obligations of any Permits that remain in effect
subsequent to the completion of the Work. In the event Contractor becomes aware
of the possible need for payment of an extraordinary expense described in this
paragraph, Contractor shall promptly notify the Purchaser and the Parties shall
discuss and coordinate the response to any request for such payment provided
that the Contractor shall bear the costs for any actions mutually agreed upon.
Furthermore, Contractor shall be responsible for fees for guard vessels for
marine operations associated with shore end landings line crossings.     27.1.5.
  Contractor shall reasonably cooperate with and assist Purchaser to the extent
that Contractor’s cooperation and assistance are necessary for Purchaser to
expeditiously and cost-efficiently obtain necessary Owner Permits, including but
not limited to supplying information required to obtain pipeline and cable
crossing agreements (for example, crossing procedures and details of crossing
vessel). If requested by Purchaser, Contractor shall provide initial cable and
pipeline crossing notifications to the owners of installed cables and pipelines.
Contractor shall reasonably support Purchaser with respect to Purchaser’s
efforts to obtain any equipment certification or homologation required by a
country’s specific regulations, and the acquisition of the corresponding
necessary Owners Permits from the appropriate persons, entities and governmental
authorities.

Confidential Treatment Requested for Certain Portions of this Exhibit

 



--------------------------------------------------------------------------------



 



27.2.   Project Management: Exhibit D includes a detailed, preliminary list of
Permits that, to the Party’s Actual Knowledge, are required to be obtained under
current Laws in order to complete the Work, including the estimated time for
approval which is believed to be reasonable (the “Preliminary Permit Matrix”).
The Parties shall update the Preliminary Permit Matrix from time to time if it
becomes aware of changes in Permit requirements, and both Parties shall
participate in periodic reviews and updates of the Preliminary Permit Matrix and
provide one another the status of their progress on obtaining their Permits
through the duration of the project. Each Party shall procure its respective
Permits identified in the Preliminary Permit Matrix in accordance with the
procurement dates set forth therein.       CLAUSE 28. NOTICES   28.1.   Any
notice to be given to either Party under the terms of the Contract shall,
without prejudice to any other way of serving it, be sufficiently given if sent
by registered post to the following nominated addresses, and at least two
(2) working days advance notification given by telex or facsimile that notice is
to be served. Notices shall be deemed to have been given within ten
(10) calendar days of being posted.   28.2.   Address for written Notices to the
Contractor

Notices to the Contractor should be sent to the following:
Name : Tyco Telecommunications (US) Inc.
Address : 60 Columbia Road, Bldg A, Morristown, NJ 07960
Phone: +1-973-656-8342 Fax:
+1-973-656-8601 Attention:
Project Management
With a copy to;
Tyco Telecommunications (US) Inc.
Law Department
60 Columbia Road
Bldg A
Morristown, NJ 07960
Phone: 973-656-8365
Fax: 973-656-8592

28.3.   Addresses for written notices to Purchaser

Name : ACS Cable Systems, Inc.
Address : 600 Telephone Ave, MS 65, Anchorage AK 99503
Phone: +1-907-297-3000
Fax: +1-907-297-3052
Attention: Anand Vadapalli, Sr Vice President — Network & IT
                     With copy to
                     Leonard Steinberg, General Counsel
Either Party shall give written notice to the other of any change to such
nominated addresses.

    CLAUSE 29. CLAUSE HEADINGS       The headings of Clauses are provided for
convenience only and shall not be used to interpret the Contract.

Confidential Treatment Requested for Certain Portions of this Exhibit

 



--------------------------------------------------------------------------------



 



    CLAUSE 30. LIMITATION OF LIABILITY   30.1.   Notwithstanding any other
provision in this Contract, and irrespective of any fault, negligence or gross
negligence of any in no circumstances shall either Party or any of its
directors, officers, employees or agents be liable to the other for any
consequential, incidental, indirect, reliance or special (including punitive)
damages including, without limitation, lost profits, loss of revenue, loss of
business opportunity or the costs associated with the use of restoration
facilities resulting from its failure to perform, pursuant to the terms and
conditions of this Contract.   30.2.   The maximum aggregate liability of the
Contractor shall not exceed ***      the Contract Price CLAUSE 31. SEVERABILITY
  31.1.   If any of the provisions of the Contract shall be invalid or
unenforceable, the entire Contract shall not thereby be rendered invalid or
unenforceable, but shall be construed as if it did not contain the particular
invalid unenforceable provisions. The rights and obligations of the Parties
shall be construed and enforced accordingly.   31.2.   If any of the provisions
of the Contract shall be invalid or unenforceable, the Parties shall make their
best endeavors to agree on equivalent clauses in a timely manner and amend the
Contract accordingly.       CLAUSE 32. CONTRACTOR TO CONFORM TO REGULATIONS  
32.1.   The Contractor shall comply with the requirements of all laws in the
countries, states, provinces and territories in which any part of the Work under
this Contract is to be done and with all ordinances, regulations, rules,
by-laws, orders and proclamations made or issued under the same and with any
lawful requirements thereunder and with the lawful requirements of public,
municipal and other authorities within those countries, states, provinces and
territories in any way affecting this Contract or applicable to any Work
thereunder.   32.2.   The Purchaser shall not be responsible for any acts,
defaults, neglects or omissions of the Contractor that violate the laws,
statutes, orders, rules, decrees, or regulations of any jurisdiction in which
the Work is carried out.   32.3.   The Contractor shall be deemed to have fully
examined and independently verified the documents referred to in Clause 2
(Applicable Documents) hereof and all drawings, specifications, schedules, terms
and conditions of this Contract, regulations and other information in relation
to the Contract and to have fully understood and satisfied itself as to all
information which is relevant as to the risks whether political or otherwise,
contingencies and other circumstances which could affect the Contract, and in
particular the laying of the cable. The Purchaser, its servants and agents and
all of them shall have no liability in law or equity or in Contract or in tort
or pertinent to any other cause of action with respect to any such information,
risks, contingencies or other circumstances.       CLAUSE 33. SETTLEMENT OF
DISPUTES   33.1.   The Contractor and the Purchaser shall endeavor to settle any
differences of opinion which may arise during the execution of the Contract in
an amicable manner.   33.2.   Any dispute, controversy or claim arising out of
or relating to this Contract, including the formation, interpretation, breach or
termination thereof, including whether the claims asserted are arbitral, will be
referred to and finally determined by arbitration in accordance with the JAMS
International Arbitration Rules. The tribunal will consist of three arbitrators.
The place of arbitration will be Anchorage, Alaska. Judgment upon the award
rendered by the arbitrator(s) may be entered by any court having jurisdiction
thereof

  33.2.1.   Allocation of Fees and Costs: The arbitrator may, in the award,
allocate all or part of the costs of the arbitration, including the fees of the
arbitrator and the reasonable attorneys’ fees of the prevailing party.

Confidential Treatment Requested for Certain Portions of this Exhibit

 



--------------------------------------------------------------------------------



 



  33.2.2.   The language to be used in the arbitration shall be the English
language.     33.3.   The applicable law to be used shall be the law of the
State of New York.

    CLAUSE 34. KEEPING OF RECORDS   34.1.   For all items specified in Part 3
(Price Schedule), the Contractor shall keep and maintain such books, records,
vouchers and accounts with respect to its billing of those items to the
Purchaser until five (5) years from the Provisional Acceptance Date.   34.2.  
For any item quoted on a cost incurred basis, the Contractor shall keep and
maintain such books, records, vouchers and accounts of all costs with respect to
the engineering, provision and installation of facilities of the System until
five (5) years from the Provisional Acceptance Date.   34.3.   The Contractor
shall obtain from its Sub-contractors such supporting records, for other than
the cost of fixed cost items subject to the conditions of Sub-Clause 34.2, as
may be reasonably required and shall maintain such records for a period of seven
(7) years from the Provisional Acceptance Date.   34.4.   The Contractor shall
afford the Purchaser the right to review the said books, records, vouchers and
accounts of all costs required to be kept, maintained and obtained pursuant to
this Clause.       CLAUSE 35. ENTIRE AGREEMENT AND AMENDMENTS   35.1.   This
Contract supersedes all prior oral or written understandings between the
Purchaser and the Contractor concerning the subject matter of this Contract.
This Contract and any of its provisions may only be altered or added to by
another agreement in writing signed by a duly authorised person on behalf of
each and every Party to this Contract.   35.2.   The Parties acknowledge and
agree that:

  (i)   They have not been induced to enter into this Contract by any
representation, warranty or other assurance not expressly incorporated into it;
and     (ii)   In connection with this Contract, and except in the case of
fraud, their only rights and remedies in relation to any representation,
warranty or other assurance shall be for breach of the terms of this Contract
and all other rights and remedies are excluded.

    CLAUSE 36. RELATIONSHIP BETWEEN THE PARTIES   36.1.   The Parties agree that
no contractual relation is created between the Purchaser and any of the
Contractor’s subcontractors, suppliers or agents.   36.2.   The relationship
between the Contractor and the Purchaser shall not be deemed to be that of an
agent and principal.       CLAUSE 37. AGENTS AND REPRESENTATIVES OF THE
PURCHASER       The Purchaser may nominate such agents or representatives, as
they may desire (excluding competitors of Contractor or an affiliate of a
competitor), to carry out any of their responsibilities or to exercise any of
its rights under this Contract. The Purchaser shall notify the Contractor in
writing of any such nominations.       CLAUSE 38. SOFTWARE LICENCE RIGHTS  
38.1.   Where the Contractor supplies to the Purchaser under the Contract any
Software whether incorporated or included in any hardware or equipment or
otherwise and ownership of intellectual property rights in the Software does not
vest in the Purchaser under this Contract, then without prejudice to any other
licences or rights, the Contractor hereby grants to the Purchaser a
non-exclusive royalty free licence (which shall be revocable if Purchaser takes
any actions inconsistent with the licenses granted herein) anywhere in the world
including the right under intellectual property rights in the Software to:

Confidential Treatment Requested for Certain Portions of this Exhibit

 



--------------------------------------------------------------------------------



 



  38.1.1.   Use and copy for the purposes of operating and maintaining the
System, including training purposes, and the making of a reasonable number of
copies for back-up and maintenance purposes; and     38.1.2.   Modify or have
modified the Software under conditions of confidentiality, in the following
circumstances:

  38.1.2.1   with the written consent of the Contractor, which shall not be
unreasonably withheld, to allow integration with the Purchaser’s support System;
and     38.1.2.2   to meet the Purchaser’s urgent operational requirements where
the Contractor is unable or fails to meet those operational requirements and has
granted permission to do so which will not unreasonably be withheld.    
38.1.2.3   with prior notice to Contractor, to enhance or have enhanced the
Software to meet the Purchaser’s reasonable requirements for new facilities and
features where the Contractor shall have failed or be unable to meet the
Purchaser reasonable requirements or shall have ceased to support the Software
as provided for in this Contract.     38.1.2.4   merge or have merged the
Purchaser’s data with any Software; and

38.2.   Any third party software provided by the Contractor shall have the
rights necessary to use it with the equipment provided for the purposes set out
herein. Without limiting the forgoing, any rights, licenses, warranties, or the
like provided with such third party software shall be subrogated to the
Purchaser, to the extent permissible.   38.3.   The Contractor shall not include
in the Software any facility which is not described in the documentation
supplied to the Purchaser.   38.4.   The Contractor shall fully disclose and
supply and keep supplied in confidence to the Purchaser the latest version of
all documentation and the Software, with relevant information about their
release status.   38.5.   The Contractor shall offer the Purchaser a new release
containing new facilities on a regular basis for a period of *** after Final
Acceptance. The new release shall indicate what modifications are required on
implementation to the Software and hardware used by the Purchaser.   38.6.  
During the warranty period the Contractor shall, at the Purchaser’s request,
provide at its own expense maintenance releases correcting faults identified by
the Purchaser.   38.7.   The Contractor shall provide the Purchaser on a regular
basis for the duration of the Contract, a release plan setting out the releases
planned for the next two (2) years.   38.8.   Unless agreed in writing, new
releases shall not materially alter the existing applications with respect to
the performance specifications or the uses of the System or part thereof,
whether or not in conjunction with existing files.   38.9.   If directed by
Purchaser, the Contractor shall at the Purchaser’s own expense deposit in escrow
for the benefit of the Purchaser, from the date of Provisional Acceptance (to be
kept in escrow for the period of the design life of the System), with an
independent third party escrow agent reasonably acceptable to the Purchaser, one
(1) copy of the latest version of the source code of its Software both in human
readable format and machine readable format, details of host machines and
sufficient documentation including software tools to enable modification of the
Software.   38.10.   For the purposes of the Sub-Clauses 38.1.2, 38.5 and 38.9,
Software shall not include computer programs owned by third parties and not
specifically developed for use with the System.   38.11.   The escrow agreement,
in industry standard format, shall require the duty to release the source code
to the Purchaser within five (5) business days after the receipt of written
notice by Purchaser (which notice Purchaser shall not deliver unless a
Bankruptcy Event shall have occurred or the Contractor is no longer in the
undersea cable business) in the event that a Bankruptcy Event has occurred or
that the Contractor is no longer in the undersea cable business.

38.12.   In the situations referred to in Sub-Clause 38.11 of this Condition,
the Purchaser shall have an unlimited licence to use the Software and shall have
the right to make modifications to the Software (or have them made).   38.13.  
The provisions of this Clause shall survive the expiry or termination of the
Contract.       CLAUSE 39. SUCCESSORS BOUND       This Contract shall be binding
on the Contractor and on each individual Purchaser and their respective
successors and their permitted assigns.       CLAUSE 40. PURCHASER’S OBLIGATIONS
  40.1   Purchaser shall:

  (a)   pay all amounts payable by it when due after giving effect to any grace
period under this Contract;     (b)   provide Terminal Stations, beach manholes
and conduits at locations in accordance with the Technical Specifications and
the Plan of Work;     (c)   obtain and provide the Owner Permits in accordance
with the Plan of Work; and     (d)   perform all of its other obligations under
as set forth in this Contract.

    CLAUSE 41. PROPERTY OF PURCHASER   41.1.   Any property of the Purchaser
issued in connection with the Contract, and anything supplied by the Purchaser
whether for incorporation in the System or not, shall remain the property of the
Purchaser and shall not be used other than in the execution of the Contract
without the prior written consent of the Purchaser.   41.2.   No such property
or things shall be removed from the place where they are normally used or stored
for the purposes of the Contract without the Purchaser consent.   41.3.   The
Contractor shall keep readily available records of all such property and things
in order to enable the Purchaser to check from time to time the quantities in
use, used, and available for use, against those delivered to the Contractor’s
charge.   41.4.   Neither the Contractor nor any other person shall have a lien
on any such property or things for any sum due. The Contractor shall take all
reasonable steps to ensure that the Purchaser title and the exclusion of lien
are brought to the notice of all persons dealing with such property and things.
  41.5.   All such property and things shall be deemed to be in good condition
when received by or on behalf of the Contractor unless the Contractor notifies
the Purchaser to the contrary within fourteen (14) days of receipt.   41.6.  
All such property and things which are not for incorporation in the System shall
be returned by the Contractor at the earliest possible time, but in any case
within fourteen (14) days of the granting of Provisional Acceptance by the
Purchaser. Between the time of delivery to the Contractor and of return to the
Purchaser the Contractor shall be responsible for all damage except for normal
wear and tear resulting from proper use in the execution of the Contract.      
CLAUSE 42. PUBLICITY / CONFIDENTIALITY   42.1.   No publicity relating to this
Contract shall be published in any newspaper, magazine, journal or any written,
visual, or aural media without the prior written consent of both Parties.  
42.2.   The provisions of this Condition shall survive the expiry or the
termination of the Contract.

Confidential Treatment Requested for Certain Portions of this Exhibit

 



--------------------------------------------------------------------------------



 



    CLAUSE 43. NO WAIVER   43.1.   No delay, neglect or forbearance by either
Party in enforcing any provision of the Contract shall be deemed to be a waiver
or in any way prejudice any rights of that Party.   43.2.   No waiver by either
Party shall be effective unless made in writing or constitute a waiver of rights
in relation to any subsequent breach of the Contract.       CLAUSE 44. EXPORT
CONTROL       The Parties acknowledge that any products, software, and technical
information (including, but not limited to, services and training) provided by
either Party under this Contract are or may be subject to export Laws of the
United States and any use or transfer of such products, software and technical
information must be authorized under those Laws. The Parties agree that they
will not use, distribute, transfer or transmit the products, software or
technical information (even if incorporated into other products) except in
compliance with export Laws. If requested by either Party, the other Party
agrees to sign written assurances and other export-related documents as may be
required to comply with export Laws.       CLAUSE 45. SIGNATURE       The
Contract will be drawn up in two (2) original copies.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF the Parties have severally subscribed these presents or cause
them to be subscribed in their names and on behalf of their respective officers
thereunto duly authorised.
THE CONTRACTOR
for and on behalf of Tyco Telecommunications

         
By:
  /s/ William C. Marra    
 
       
 
       

 

THE PURCHASER
for and on behalf of ACS Cable Systems, Inc.

         
By:
  /s/ Liane Pelletier    
 
       
 
       

 